Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 1 of 13




          EXHIBIT 10
                       Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 2 of 13
                                                         5DG><H"3AE<@>CAGHFK":D="8EB><IB:F"3AEBE?K")))"#*()1$")(+)0*


                                                                    Contents lists available at ScienceDirect


                                              Insect Biochemistry and Molecular Biology
                                                         journal homepage: www.elsevier.com/locate/ibmb




Mosquito-fungus interactions and antifungal immunity
P. Tawidiana, V.L. Rhodesb, K. Michela,∗
a
    Division of Biology, Kansas State University, 267 Chalmers Hall, Manhattan, KS, 66506, USA
b
    Missouri Southern State University, Biology Department, Reynolds Hall 220, 3950 E. Newman Rd., Joplin, MO, 64801-1595, USA




AR T IC L E INF O                                          AB ST R AC T

Keywords:                                                  The mosquito immune system has evolved in the presence of continuous encounters with fungi that range from
Mycobiota                                                  food to foes. Herein, we review the ﬁeld of mosquito-fungal interactions, providing an overview of current
Entomopathogen                                             knowledge and topics of interest. Mosquitoes encounter fungi in their aquatic and terrestrial habitats. Mosquito
Infection                                                  larvae are exposed to fungi on plant detritus, within the water column, and at the water surface. Adult mos-
Melanization
                                                           quitoes are exposed to fungi during indoor and outdoor resting, blood and sugar feeding, mating, and ovipo-
Humoral immunity
                                                           sition. Fungi enter the mosquito body through diﬀerent routes, including ingestion and through active or passive
                                                           breaches in the cuticle. Oral uptake of fungi can be beneﬁcial to mosquitoes, as yeasts hold nutritional value and
                                                           support larval development. However, ingestion of or surface contact with fungal entomopathogens leads to
                                                           colonization of the mosquito with often lethal consequences to the host. The mosquito immune system re-
                                                           cognizes fungi and mounts cellular and humoral immune responses in the hemocoel, and possibly epithelial
                                                           immune responses in the gut. These responses are regulated transcriptionally through multiple signal trans-
                                                           duction pathways. Proteolytic protease cascades provide additional regulation of antifungal immunity. Together,
                                                           these immune responses provide an eﬃcient barrier to fungal infections, which need to be overcome by en-
                                                           tomopathogens. Therefore, fungi constitute an excellent tool to examine the molecular underpinnings of mos-
                                                           quito immunity and to identify novel antifungal peptides. In addition, recent advances in mycobiome analyses
                                                           can now be used to examine the contribution of fungi to various mosquito traits, including vector competence.




1. Introduction                                                                                secondary metabolites.
                                                                                                   Entomopathogenic chromista and fungi infect mosquitoes through
    Fungi hold nutritional value for larval and adult mosquitoes, and                          diﬀerent routes, including active penetration of the body wall, through
thus are mosquito prey (Asahina, 1964). Fungal commensals can form                             wounds, or through ingestion, dependent on the pathogen as well as the
longer-term associations in the mosquito larval gut, with little to no                         life stage of the mosquito (e.g. Clark et al., 1966, 1968; McCray et al.,
impact on host survival (Tuzet and Manier, 1947). In contrast, some                            1973; Greenﬁeld et al., 2014). Most commonly, entomopathogens iso-
water molds (Chromista) and fungi utilize mosquitoes as their growth                           lated from ﬁeld-caught mosquitoes belong to the genus Coelomomyces,
medium, most often with detrimental or lethal eﬀects on their host                             which are ascomycetes fungi in the order of Blastocladiales (Castillo
(Braun, 1855; Galli-Valerio and Rochaz de Jongh, 1906; Eckstein, 1922;                         and Roberts, 1980a,b; Couch and Umphlett, 1963). Coelomomyces fungi
Roubaud and Toumanoﬀ, 1930; Couch, 1935). The potential use of such                            infect mosquito larvae through their aquatic zoospores. Zoospores at-
fungal entomopathogens to control mosquito populations has largely                             tach to the larval intersegmental cuticle, and penetrate the host body
driven the research on fungal-mosquito interactions over more than a                           wall by a penetration tube. Hyphal growth and sporangia formation
century (reviewed in e.g. Christophers, 1952; Castillo and Roberts,                            occurs in the hemolymph, leading to larval death (reviewed in Araujo
1980a,b; Jenkins, 1964; Roberts, 1974; Lakon, 1919; Kanzok and                                 and Hughes, 2014; Scholte et al., 2004). However, their obligate two-
Jacobs-Lorena, 2006; Scholte, 2005). While this holds true today (e.g.                         host life cycle limits their use in mosquito control programs (Laird
Lovett et al., 2019), mosquito microbiome studies have recently been                           et al., 1992; Service, 1977). Currently, entomopathogens being pro-
extended to fungi (Kaufman et al., 2008; Tajedin et al., 2009; Muturi                          posed for mosquito control are ascomycetes fungi in the genera of
et al., 2016; Luis et al., 2019). These studies provide new insight into                       Beauveria and Metarhizium in the order Hypocreales; Farenhorst et al.
the range of mosquito-fungi encounters that may be ﬂeeting, but may                            (2011); Lovett et al. (2019); Popko et al. (2018); Scholte et al. (2005).
stimulate mosquito immunity through fungal surface molecules and/or                            In general, fungi in these two genera infect mosquitoes via asexual


    ∗
        Corresponding author.
        E-mail address: kmichel@ksu.edu (K. Michel).

https://doi.org/10.1016/j.ibmb.2019.103182
Received 14 June 2019; Accepted 28 June 2019
2J:AB:;B>"EDBAD>"*1"6ID>"*()1
(1.-%)/,0'"L"*()1"4BG>JA>F"7H=&"2BB"FA?@HG"F>G>FJ>=&
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 3 of 13
P. Tawidian, et al.                                                                                   ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


spores called conidia, which germinate and produce penetration pegs            of possible interactions between mosquitoes and fungi as well as water
that breach the host cuticle. Upon reaching the hemolymph, the fungus          molds throughout the mosquito's life history (Fig. 1). We mined the
proliferates and forms yeast-like blastospores that rapidly colonize the       existing literature (see Supplementary Text for methods and references)
host leading to its death (reviewed in Scholte et al., 2004).                  and found records for 158 and 43 species of fungi and water molds,
    Recognition of largely unknown fungal and water mold-derived               respectively, having been observed in/isolated across 149 mosquito
molecules by mosquito pathogen recognition receptors (PRRs), acti-             species (Tables S1 and S2, and references within). Only one third of
vates mosquito epithelial, cellular and humoral immune responses.              these species have been isolated/observed in adult mosquitoes, re-
Mosquito cellular immune responses include phagocytosis, encapsula-            ﬂecting the substantially lower number of fungus sampling eﬀorts in
tion, and nodulation (Bartholomay and Michel, 2018; Hillyer and                adult mosquitoes compared to collections in immature life stages (Table
Strand, 2014). Humoral immune responses include complement-like                S2). Two thirds of the isolated fungi belong to the orders Blastocladiales
reactions, melanization, and the expression of antimicrobial peptides          (39 species, 38 of which belong to the genus Coelomomyces), Eurotiales
(Blandin et al., 2008; Nakhleh et al., 2017; Rhodes and Michel, 2017).         (28 species, including 16 Penicillium sp. and ten Aspergillus sp.), Hypo-
These immune responses are regulated through proteolytic activation of         creales (24 species across 14 genera including Beauveria and Metarhi-
key immune factors and/or at the transcriptional level by several signal       zium), and Saccharomycetales (17 species with more than half be-
transduction pathways including Toll pathway, the immune deﬁciency             longing to the genus Candida). Only one sixth of the isolated water
(IMD) pathway, Janus Kinase (JAK)-signal transducer and activator of           molds are known to be pathogenic, while nearly two thirds of the iso-
transcription (STAT), and Jun N-terminal kinase (JNK) and mitogen-             lated fungi are either opportunistic, facultative, or obligate pathogens
activated protein kinase (MAPK) p38 pathway (Nakhleh et al., 2017;             (Table S1). However, these numbers are likely underestimates of the
Rhodes and Michel, 2017). The most commonly observed immune re-                true range of mosquito-fungi interactions. Amplicon-based sequencing
sponse against fungi and water molds is melanization (Brey et al., 1988;       of adults from eleven mosquito species identiﬁed recently 347 and 1
Coluzzi, 1966; Mc Innis and Zattau, 1982; Clark et al., 1968). Molecular       species of fungi and water molds, respectively. Of these, 96% were
insights of mosquito antifungal immune responses are driven by com-            described for the ﬁrst time in or on adult mosquitoes, and their impact
parative invertebrate immunology (Al Souhail et al., 2016; Chen et al.,        on mosquito immunity is entirely unknown.
2010; Valanne et al., 2011), and experiments performed using a small               This section describes the possible encounters with fungi and water
number of fungal laboratory infection models (Vizioli et al., 2001a;           molds across the mosquito life history, facilitated by mosquito behavior
Ramirez et al., 2019; Rhodes et al., 2018; Yassine et al., 2012).              in their aquatic and terrestrial environments.
    This review will summarize the potential environmental and mo-
lecular interactions of mosquito adults and larvae with fungi and water
                                                                               2.1. Larva-fungus interactions through ingestion
molds. The ﬁrst two sections will provide an overview of their reported
environmental encounters, and detail the potential routes of infection.
                                                                                   Fungi and water molds in the aquatic environment can enter the
The sum of these interactions across the symbiotic continuum shapes
                                                                               mosquito body passively through diverse larval feeding behaviors, in-
the mosquito antifungal immune responses, which we describe in the
                                                                               cluding collecting-ﬁltering, as well as grazing on and shredding of de-
ﬁnal section of this review.
                                                                               caying and living organic matter (Fish and Carpenter, 1982; Merritt
                                                                               et al., 1992; Yee et al., 2004). Upon uptake, they either are digested,
2. Mosquito-fungus encounters in the environment                               pass through the intestine unharmed, or manage to stay and grow
                                                                               within the mosquito host.
   Fungi are ubiquitous and found in all mosquito habitats (Goh and                Fungi act as food and provide nutrients for the development of
Hyde, 1996). In addition, the aquatic environment of mosquito larvae           mosquito larvae. An example is the baker's yeast, Saccharomyces cere-
provides habitat for water molds. This close proximity leads to a myriad       visiae, that is commonly used for the rearing of mosquito larvae

                                                                                                                Fig. 1. The multitude of potential
                                                                                                                fungus-mosquito encounters. Adult mos-
                                                                                                                quitoes are exposed to fungi on a multitude
                                                                                                                of surfaces during indoor and outdoor
                                                                                                                resting (A, D, H), blood feeding (C), and
                                                                                                                sugar feeding (G). Additional fungal en-
                                                                                                                counters can occur during mating (B) and
                                                                                                                oviposition (E). Mosquito larvae in their
                                                                                                                aquatic environment are exposed to fungi
                                                                                                                on plant detritus, within the water column,
                                                                                                                and at the water surface (F).




                                                                           *
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 4 of 13
P. Tawidian, et al.                                                                                     ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


(Asahina, 1964). Seven individual yeast species that had been isolated           (Foster, 1995). These nectars contain many yeasts that likely are taken
previously from ﬁeld-collected Culex theileri and Cx. pipiens larvae,            up by adult mosquitoes during feeding. The yeast nectar community is
supported the growth of Cx. pipiens larvae. This study thus conﬁrmed             diverse and largely depends on inoculation through pollinator species
the nutritional value of yeast ingestion by mosquito larvae (Steyn et al.,       including insects and birds (reviewed in Chappel and Fukami, 2018).
2016). Shifts in fungal microbial populations on decaying oak leaf               Yeast community composition within the guts of pollinators overlaps
matter in the presence and absence of Aedes triseriatus larvae further           with the yeast nectar community, strongly suggesting that such com-
suggests the ingestion of fungi through larval browsing and grazing              position is largely driven by oral uptake and environmental ﬁltering
(Fish and Carpenter, 1982; Kaufman et al., 2008).                                (Sandhu and Waraich, 1985). Several yeasts that have been identiﬁed
    Mosquito feeding behavior also leads to the establishment of com-            in ﬁeld-collected adult mosquitoes, including C. parapsilosis and Han-
mensals in the mosquito hindgut. At least four fungal species in the             senula spp. in Ae. triseriatus, as well as Pichia spp. in Aedes japonicus
genus Smittium sp., belonging to the order of Harpellales, are able to           (Bozic et al., 2017; Muturi et al., 2016; Ricci et al., 2011), overlap with
attach and replicate in the hindgut of various mosquito species, with            nectar-associated yeasts. Most recently, amplicon-based sequencing of
most often no eﬀect on larval development or survival (Lopez-Lastra,             adult Ae. albopictus identiﬁed a large number of yeast species (Luis
1997; Pereira et al., 2005; Sweeney, 1981; Tuzet and Manier, 1947;               et al., 2019). Together, these studies support the notion that nectar-
White et al., 2006).                                                             associated yeasts are regularily ingested during nectar feeding by adult
    During ﬁlter feeding and grazing, mosquito larvae do also ingest             mosquitoes (Fig. 1G). Similarly, yeast may be taken up during blood
potential entomopathogenic fungi and water molds. The fungal en-                 feeding (Fig. 1C). Fungal cultures from human blood samples and
tomopathogen Culicinomyces clavisporus causes infection in Culex fati-           blood-fed female mosquitoes share several yeast species, including C.
gans larvae only upon ingestion of the fungal conidia (Sweeney, 1975).           parapsilosis, Rhodotorula spp., Saccharomyces spp., and Cryptococcus spp.
Likewise, Smittium morbosum infects mosquito larvae solely after oral            (Bille et al., 1982; Chang et al., 2001; Muturi et al., 2016).
uptake (Sato et al., 1989; Sweeney, 1981). M. anisopliae has deleterious
eﬀects on the larval hosts after oral uptake, which may be due to                2.5. Adult-fungus interactions through substrate contact
subsequent infection of the hemocoel, but at least in certain instances
are due to toxicity in the gut (Cheng and Liu, 1990; Butt et al., 2013).             Adult mosquitoes commonly rest in- and outdoors, and thus are
The water molds Leptolegnia chapmanii and Lagenidium giganteum both              exposed continuously to fungi through contact with contaminated
infect the hemocoel of mosquito larvae after oral uptake of zoospores            surfaces. Mosquitoes, resting in tree cavities or on ﬂower and leaf
and by cuticular penetration of the body wall (Zattau and McInnis,               surfaces, come in contact with a diverse community of microorganisms
1987; McCray et al., 1973).                                                      including yeasts and ﬁlamentous fungi (Fig. 1. H, D, Levetin and
                                                                                 Dorsey, 2006). Examples of such surface contact exposures is the oc-
2.2. Larva-fungus interactions through contact                                   currence of infections of adult Culex pipiens with the fungal en-
                                                                                 tomopathogen Entomophthora conglomerata and Entomophthora des-
    Entomopathogenic fungi and water molds commonly infect mos-                  truens in wine cellars and natural caves, respectively (Novak, 1965;
quito larvae through active cuticular penetration. Fungi in the genus            Weiser and Batko, 1966). This exposure route is also exploited for
Coelomomyces, including C. opifexi are only known to infect mosquito             vector population control purposes. The provision of M. anisopliae and
larvae via cuticle penetration (Wong and Pillai, 1980). C. psorophorae           B. bassiana-impregnated netting, cloth, and mud panels as indoor
spores infect only through attachment and cuticular penetration of the           resting sites increased the mortality of An. gambiae adults (Fig. 1A,
head, intersegmental regions, and the base of anal gills (Travland,              Mnyone et al., 2010). Similarly, outdoor mosquito resting sites can be
1979). In addition to aquatic fungal entomopathogens, soil-borne en-             targeted using both entomopathogen species on the surface of clay pot
tomopathogens like M. anisopliae and B. bassiana, infect larvae of               traps, roof covers, and within resting stations like extra-domiciliary
multiple mosquito species via direct penetration of the cuticle. Studies         odor-baited stations (Luz et al., 2010; Lwetoijera et al., 2010; Mnyone
on M. anisopliae route of infection in mosquito larvae suggest that in-          et al., 2010). In addition, transfer of spores through contact with
fection is mainly due to contact with spores at the water surface, mostly        screens impregnated with B. bassiana in oviposition traps was used
in and around the siphon (Crisan, 1971; Lacey et al., 1988). Likewise,           successfully to target female Ae. aegypti (Snetselaar et al., 2014).
dependent on formulation, B. bassiana conidia ﬂoat on the water sur-                 Gravid female mosquitoes can locate suitable oviposition sites by
face, and exposure preferentially happens around the perispiracular              the detection of secondary metabolites produced by certain fungi (Eneh
lobes (Clark et al., 1968).                                                      et al., 2016; Geetha et al., 2003). During oviposition, these females are
                                                                                 exposed to these and other soil-borne and/or aquatic fungi through
2.3. Transstadial transmission of fungal communities                             direct contact (Fig. 1E). In how far these brief encounters contribute to
                                                                                 fungal-mosquito interactions is currently unclear. The positive corre-
    Transstadial transmission of bacterial microbiota from mosquito              lation of infection prevalence with number of ovipositions suggests that
larvae to pupae and adults is limited, and has been reported in Culex            at least E. conglomerata may be able to infect Cx. pipiens during ovipo-
tarsalis, Cx. pipiens, An. gambiae, and Ae. aegypti (Duguma et al., 2015;        sition (Kupriyanova, 1966). It is feasible that treatment of oviposition
Moll et al., 2001). Studies conducted on yeast in Culex spp. have shown          sites with fungal entomopathogens to control mosquito egg and early
no transmission from larvae to pupae, or to adult stages (Díaz-Nieto             larval stages may also cause infection in adult females (Sousa et al.,
et al., 2016; Steyn et al., 2016). These data suggest that transstadial          2013).
transmission of fungi and water molds, especially if located solely in the
midgut, does not occur and is not the source of fungal associations or           2.6. Additional adult-fungus interactions
infections in adult mosquitoes. One exception are the 36 species of
Coelomomyces. While their persistence to adult mosquitoes occurs at a                Mosquitoes can pass on spores that are attached to their own cuticle.
low frequency, transmission from infected larvae to pupae and adults             Transfer of entomopathogenic fungal spores between individual mos-
has been observed repeatedly (Garland and Pillai, 1979; Lucarotti,               quitoes through mating has been observed in several species. Infection
1987; Lucarotti and Andreadis, 1995).                                            of healthy male An. gambiae mosquitoes by M. anisopliae was observed
                                                                                 post-mating with topically exposed female mosquitoes (Scholte et al.,
2.4. Adult-fungus interactions through ingestion                                 2004a). Reduction in survival of healthy female Ae. aegypti mosquitoes
                                                                                 post-mating was observed with both M. anisopliae and B. bassiana-ex-
    Adult male and female mosquitoes commonly feed on plant nectars              posed male mosquitoes, conﬁrming conidial dissemination through

                                                                             +
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 5 of 13
P. Tawidian, et al.                                                                                       ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


mating in Ae. aegypti mosquitoes (Fig. 1B) (García-Munguía et al., 2011;          mosquitoes. This section will brieﬂy describe how some of these sym-
Garza-Hernández et al., 2015; Reyes-Villanueva et al., 2011). As such,            bionts colonize their mosquito hosts, either through breaching the cu-
mosquitoes can be used to auto-disseminate fungal entomopathogens                 ticle and/or through ingestion.
(Scholte et al., 2004a), and thus extend the reach of these biocontrol
agents beyond the initial contact with the impregnated surface (Shah              3.1. Active penetration of cuticle
and Pell, 2003). Autodissemination may also extend to oviposition sites
(Fig. 1E). A specialized case is the oviposition of resting sporangia of              As mentioned in Sections 2.2 and 2.5 above, insects often encounter
Coelomomyces sp., including C. psorophorae and C. stegomyiae by female            entomopathogens through contact. Upon contact, colonization of the
mosquitoes. Infected females are sterile, but take blood meals, and               host is achieved through active penetration, a multi-step process that
actively oviposit sporangia, a behavior that contributes to the dis-              somewhat varies dependent on fungal species (reviewed in Butt et al.,
semination of the fungus to new aquatic environments (Lucarotti, 1987;            2016; Scholte et al., 2004; Lovett and St. Leger, 2017). In general, ac-
Laird et al., 1992).                                                              tive penetration begins with the attachment of spores to the host epi-
    In addition to surfaces, indoor and outdoor air contains a highly             cuticle. Fungal spores germinate and form germ tubes that diﬀerentiate
diverse fungal spore community (Frohlich-Nowoisky et al., 2009), with             into specialized attachment organs, called appressoria, that then form a
some taxa also being found in mosquitoes (Guégan et al., 2018; Muturi             penetration tube, which penetrates the host cuticular layers through
et al., 2016). Conidia of B. bassiana can be air-borne (Feng et al., 1994),       pressure exertion and secretion of cuticle-degrading enzymes. Upon
and thus may come in contact with mosquitoes through air rather than              reaching the hemolymph, the fungus proliferates as blastospores (yeast-
surfaces (Clark et al., 1968).                                                    like budded cells) or hyphal bodies (chains of budded cells). As the
                                                                                  infection progresses, the insect host succumbs to the infection, either
3. Getting in: colonization of mosquitoes by fungal and water                     through fungal toxins or by starvation. In most fungal entomopatho-
mold symbionts                                                                    gens, hyphae break through the cuticle to produce either infective
                                                                                  spores or resting structures on the insect cadaver (Fig. 2, top panel;
    Out of the 158 species of fungi for which we found published evi-             recently reviewed in Lovett and St. Leger, 2017).
dence of isolation from mosquitoes, roughly half can established longer-              Infection by penetration is observed in mosquito larvae and adults,
term interactions with their hosts. 67 species from six fungal orders are         with histological examinations available for several species combina-
considered pathogens of mosquitoes, using the hemocoel and/or var-                tions of fungi/water molds and mosquitoes. Clark et al. (1968) de-
ious tissues as growth medium (Section 1, Fig. 2, top and middle panel).          scribes the histological manifestation of B. bassiana infection in Cx.
Of these, only Entomophthora sp. and Coelomomyces sp. are obligate                pipiens larvae, observing mycelial growth preferentially around the
pathogens, while the rest are facultative pathogens that switch be-               tracheal trunks, suggesting invasion in and around the trachea. Infec-
tweeen pathogenic and saprophytic or even endophytic life styles. In              tion of Cx. pipiens larvae by B. bassiana led to the disintegration and
addition, 22 species of fungi in the orders Eurotiales, Hypocreales and           deformation of the epicuticle, midgut epithelium, and muscles (Benzina
Mucorales are opportunistic pathogens, who themselves cannot actively             et al., 2018). Cuticle penetration has also been commonly observed in
invade the mosquito hemocoel, but can establish an infection if entering          mosquito larval infections by Coelomomyces sp. (Shoulkamy and
through breaches in the cuticle (Fig. 2, top panel). Five Smittium species        Lucarotti, 1998; Wong and Pillai, 1980). C. psorophorae zygospore ad-
(order Harpellales) are commensals of mosquitoes, attaching to and                hesion to Culiseta inornata larval cuticle is followed by germination and
growing within the hindgut of mosquito larvae (see Section 2.2, Fig. 2,           development of a narrow hyphal body that penetrates the host epi-
bottom panel).                                                                    dermal cells (Travland, 1979). An ultrastructural study of C. stegomyiae-
    Out of the 43 species of water molds that have been observed and/             infected Ae. aegypti larvae revealed hyphal growth in the muscles with
or isolated from mosquitoes, only ﬁve species (in the genera Lagenidium,          deterioration of myoﬁbrils, degeneration of midgut muscles, and frag-
Leptolegnia and Saprolegnia) are known facultative pathogens of mos-              mentation of the microvilli that line the malpighian tubules
quitoes. No commensal water molds have been described in                          (Shoulkamy et al., 2001).

                                                                                                           Fig. 2. Entry routes of fungal entomopathogens
                                                                                                           into their mosquito hosts. Entomopathogens enter
                                                                                                           mosquito larvae and adults through two distinct
                                                                                                           routes. Top panel: Fungal and water mold asexual
                                                                                                           spores attach to the mosquito cuticle and penetrate
                                                                                                           actively via penetration pegs. Opportunistic fungal
                                                                                                           pathogens can gain entry through wound sites.
                                                                                                           Center panel: Ingested spores may be degraded
                                                                                                           through digestive enzymes in the larval midgut, re-
                                                                                                           sulting in toxin release. Some spores may germinate
                                                                                                           and penetrate through the midgut epithelium, sub-
                                                                                                           sequently disseminating throughout the larval body.
                                                                                                           It is unclear, whether this occurs in adult mosquitoes.
                                                                                                           Bottom panel: Trichospores of Smittium sp. attach to
                                                                                                           the cuticular lining of the hindgut in mosquito
                                                                                                           larvae, germinate and grow locally. Hyphae of
                                                                                                           Smittium morbosum can grow anteriorly, and pene-
                                                                                                           trate the posterior midgut epithelium, where they are
                                                                                                           melanized.




                                                                              ,
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 6 of 13
P. Tawidian, et al.                                                                                      ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


    The infection process of water molds is similar. Motile zoospores of          relationships due to attachment to the cuticular lining of the hindgut
L. giganteum attach to the cuticle of mosquito larvae, a germ tube pe-            (Fig. 2, bottom panel; Lichtwardt, 1996). In most cases, the symbiotic
netrates the body wall, hyphae grow in the hemocoel, and start to                 relationship remains commensal, and the fungus is shed with every
produce sporangia. The sporangia develop exit tubes that grow out                 molt. Pathology can be induced by hyphal overgrowth causing com-
through the cuticle, ultimately releasing zoospore vesicles into the              plete blockage of the alimentary canal, as is observed for Smittium cu-
aquatic environment. In addition, resting structures in the form of               lisetae (Williams and Lichtwardt, 1972). The only species within this
sexual oospores can also be produced (Fetter-Lasko and Washino, 1983;             genus that can be considered a facultative pathogen of mosquito larvae
Brey et al., 1988). Attachment of L. giganteum zoospores followed by              is Smittium morbosum (Coluzzi, 1966; Sweeney, 1981; Sato et al., 1989).
penetration of the larval cuticle has been observed in Ae. aegypti, An.           Upon initial attachment to the hindgut, S. morbosum grows anteriorly,
gambiae, and Cx. pipiens larvae (Brey et al., 1988; Golkar et al., 1993).         and hyphae penetrate the posterior midgut epithelium. Systemic in-
Similarily, zoospores of L. chapmanii have been shown to aggregate, and           fection is prevented by the mosquito immune system through strong
then enter, via penetration tubes, the head, body, anal papillae, and             melanization at the basal side of the midgut epithelium. However, this
intersegmental folds of Ae. aegypti and Cx. quinquefasciatus larvae (Lord         melanotic mass anchors the hyphae, and either allows transstadial
and Fukuda, 1988; Zattau and McInnis, 1987).                                      transmission, or leads to incomplete molting, causing larval death.
    Exposure of adult An. stephensi mosquitoes to B. bassiana im-                      In addition to infection by cuticle penetration, as described in sec-
pregnated ﬁlter papers, led to the accumulation and germination of                tion 3.1, zoospores of the water mold L. chapmanii have been shown to
fungal spores on the proboscis, tarsi, legs and wings. During early stages        be ingested by Ae. aegypti larvae (Pelizza et al., 2008; Zattau and
of infection, hyphae invaded tissues and organs, including compound               McInnis, 1987). Upon ingestion, the zoospores germinated in the
eyes, brain, salivary glands, mouthparts, muscles, midgut, ovaries, and           midgut, elongated and formed branched hyphae that penetrated the
malpighian tubules (Ishii et al., 2017). Conidiobolus coronatus infects           peritrophic matrix and midgut epithelium, reaching the hemocoel.
Aedes taeniorhynchus and Cx. quinquefasciatus adult mosquitoes through            Once in the hemocoel, infection proceeded similarily to infection in-
cuticle penetration of the intersegmental interstices, head, and dorsal           itiated by culticle penetration (Zattau and McInnis, 1987).
thoracic regions. Histological studies on infected mosquitoes revealed                 To the best of our knowledge, there is currently no evidence that
the dissemination of hyphal bodies in hemocoel, muscles, fat body, and            adult mosquitoes commonly ingest entomopathogenic fungi, or that
gonads (Lowe et al., 1968; Lowe and Kennel, 1972). Infection of adult             oral uptake of fungal entomopathogens results in adult mosquito in-
Aedes sierrensis mosquitoes with Tolypocladium cylindrosporum, showed             fection.
fungal hyphae and hyphal bodies exclusively in the thorax, suggesting
active penetration through the cuticle of the thoracic spiracles (Soarés,         3.3. Fungal entry through injury
1982).
                                                                                      Fungal infection of mosquitoes can be facilitated through injuries
3.2. Ingestion of fungal spores                                                   that breach the cuticle, as these allow entry of opportunistic pathogens
                                                                                  (Fig. 2, top panel). The entomopathogenic fungus Pythium sp. cannot
     Fungal spore uptake through ingestion has been commonly ob-                  infect mosquito larvae through penetration, but infects and kills me-
served in mosquito larvae. Ingestion of C. clavisporus, B. bassiana, M.           chanically injured Aedes, Anopheles, and Culex mosquito larvae (Clark
anisopliae, and Aspergillus clavatus spores was reported for Aedes, Culex,        et al., 1966). Experimental infections can also be achieved through
and Anopheles mosquito larvae (Miranpuri and Khachatourians, 1991;                intrathoracic conidial spore injection, as observed for B. bassiana in
Scholte et al., 2004b; Seye et al., 2009). Upon ingestion, the spores may         adult An. gambiae mosquitoes and M. anisopliae and A. clavatus in Cx.
remain in the midgut and release toxins that cause pathology and larval           quinquefasciatus larvae (Bawin et al., 2016; Yassine et al., 2012). While
killing (Fig. 2, center panel). Cross sections of Cx. pipiens larvae during       this route of infection perhaps occurs less frequently in the ﬁeld and is
early stages of infection by M. anisopliae revealed the accumulation of           diﬃcult to exploit for biological control, it can facilitate research of
intact fungal spores in the gut, conﬁrming spore ingestion. Digestion of          molecular mosquito-fungal interactions and antifungal immunity.
fungal spores was observed in cross section of dead larvae where large
numbers of spores were disrupted (Crisan, 1971). Ingestion of M. ani-             4. Antifungal immune mechanisms in mosquitoes
sopliae spores by Cx. quinquefasciatus larvae induced larval mortality
24 h post-exposure, suggesting the release of toxins during fungal spore              Once a water mold or a fungus has penetrated the mosquito cuticle
digestion. Guts of infected larvae revealed the accumulation of non-              and entered the hemocoel, it encounters both eﬃcient cellular and
germinated and partially digested fungal spores (Lacey et al., 1988). In          humoral immune responses. Survival thus depends on its ability to
either study, oral uptake of M. anisopliae did not result in disseminated         largely avoid or eventually overcome these immune responses.
fungal infection.                                                                 Nevertheless, immune escape is incomplete. For example, B. bassiana is
     Other fungal entomopathogens spread from the midgut lumen                    recognized, and its growth is limited by the mosquito immune system.
throughout the mosquito body by penetration through the midgut                    The outcome of infection is thus strongly inﬂuenced by the immune
epithelium (Fig. 2, center panel). For example, the conidia of C. cla-            competency of the host. Somewhat surprisingly, few data are available
visporus adhere to the gut walls of Cx. fatigans mosquito larvae, where           to date on the molecular interactions of mosquitoes with fungi. This
they germinate and penetrate the gut epithelium (Sweeney, 1975). In-              section will provide a brief overview of the molecules and pathways
gestion of B. bassiana blastospores rather than conidia by Ae. aegypti            currently known to be involved in fungus recognition and killing in
larvae resulted in the spread of fungal spores throughout the larval              various mosquito species.
body 24 h post ingestion, with heavy colonization in the fore-, mid-, and
hindgut (Miranpuri and Khachatourians, 1991). Exposure of Cx. quin-               4.1. Recognition
quefasciatus larvae to A. clavatus led to the accumulation of fungal
spores in the alimentary canal. Infection resulted in the destruction of              β-1,3-glucans are the known molecules on the surface of fungal cell
gut cells and disruption of the gut epithelium in several locations, fa-          walls that are recognized by insect immune systems (Lu and St. Leger,
cilitating fungal dissemination in the mosquito body (Bawin et al.,               2016). Studies in various insects have identiﬁed β-1,3-glucan recogni-
2016). Ingestion of Fusarium oxysporum spores by Aedes detritus and Cx.           tion proteins (GRPs) and Gram-negative binding proteins (GNBPs) bind
pipiens led to the colonization of the gut lumen and penetration of the           to β-1,3-glucan and trigger downstream immune responses, including
epithelial lining (Hasan and Vago, 1972).                                         Toll pathway activation and/or melanization (Jiang et al., 2004;
     Several species in the genus Smittium establish symbiotic                    Matskevich et al., 2010; Ochiai and Ashida, 2000). The only molecule

                                                                              -
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 7 of 13
P. Tawidian, et al.                                                                                   ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


                                                                                                         Fig. 3. Immune modules that regulate mosquito an-
                                                                                                         tifungal immunity. Fungi that penetrate epithelia
                                                                                                         and reach the hemolymph, as indicated by the ger-
                                                                                                         minating blastospore drawing, are attacked by mul-
                                                                                                         tiple antifungal molecules. These molecules can be
                                                                                                         expression products of signal transduction pathways,
                                                                                                         including the Toll, IMD, JAK/STAT and MAPK
                                                                                                         pathways. Alternatively, these molecules are pro-
                                                                                                         teolytic activation products of humoral killing mod-
                                                                                                         ules, circulating in the hemolymph, including PO and
                                                                                                         TEP1, which are products of the melanization and
                                                                                                         complement-like pathways, respectively. Proteins
                                                                                                         are bolded if their role in mosquito antifungal im-
                                                                                                         munity is supported experimentally. Other key fac-
                                                                                                         tors of the mosquito immune modules are listed in
                                                                                                         gray.




currently conﬁrmed to bind β-1,3-glucan in mosquitoes is a GRP from            derived lectins can recognize these sugars and contribute to antifungal
Armigeres subalbatus (AsGRP). AsGRP binds to curdlan, an insoluble β-          immunity or immunity against water molds.
1,3-glucan polymer, and is required for melanization of some bacterial
species (Wang et al., 2006, 2005). If AsGRP contributes to melanization        4.2. Killing mechanisms
of fungal species is unclear. GNBP2 was found to be transcriptionally
upregulated in An. gamibae mosquitoes that were challenged by injec-           4.2.1. Cellular immune responses
tion of dead B. bassiana conidia (Aguilar et al., 2005). Whether GNBP2             Cellular immune responses, mediated by hemocytes, can kill fungal
can directly bind to fungal surfaces, however, remains to be tested. The       cells within the hemolymph in insects. Hemocytes phagocytize, en-
water mold L. chapmanii is also detected in mosquito larvae, as evi-           capsulate, and nodulate blastospores and hyphal bodies (Lavine and
denced by localized immune responses to its surface (Zattau and                Strand, 2002). Phagocytosis is initiated by the recognition and binding
McInnis, 1987). The cell wall of L. chapmanii, and that of all water           of phagocytic cells to fungal particles, leading to particle engulfment
molds, does not contain chitin, and it is unclear how and which mo-            through cytoskeleton modiﬁcation and intracellular vesicular transport
lecules on its surface are responsible for immune recognition.                 to the phagosome (Jiravanichpaisal et al., 2006). Phagocytosis of
    Thioester-containing proteins (TEPs) bind to many foreign surfaces         blastospores of the fungal species M. anisopliae, B. bassiana, Cordyceps
and are critical for pathogen recognition and innate immunity in               farinosa, Metarhizium rileyi, Cordyceps fumosorosea, and Candida albicans
mosquitoes (Blandin and Levashina, 2004). The activation of the                has been observed in several insect species (Hung et al., 1993; Hung
complement-like pathway in mosquitoes leads to the deposition of               and Boucias, 1992; Kawakami, 1965; Ouedraogo et al., 2003; Pendland
thioester-containing protein 1 (TEP1) on foreign surfaces (Fig. 3). TEP1       and Boucias, 1996). In mosquitoes, granulocytes and, less commonly,
acts as an opsonin and promotes the phagocytosis of bacteria                   prohemocytes exhibit phagocytic activity (Hillyer and Strand, 2014).
(Levashina et al., 2001; Moita et al., 2005) and lysis of the rodent           Inoculation of An. albimanus with S. cerevisiae resulted in the melani-
malaria parasite, Plasmodium berghei (Blandin et al., 2004). Several           zation of yeast cells and encapsulation by plasmatocytes. However,
studies point to the involvement of TEPs in antifungal immunity in             phagocytosis of yeast cells was not observed (Hernández-Martínez
mosquitoes. Infection of Ae. aegypti mosquitoes with B. bassiana and           et al., 2002).
Cordyceps javanica resulted in upregulation of TEP22 in the fat body and           Cellular immune responses have also been reported in response to
midgut of infected mosquitoes (Ramirez et al., 2018a, 2019). Knock-            water mold infections. L. giganteum increased transiently total hemocyte
down of TEP22 increased the susceptibility of Ae. aegypti to B. bassiana       numbers in Cx. quinquefasciatus larvae, as well as the number of gran-
infection, conﬁrming the role of TEP22 in antifungal immune response           ulocytes compared to other hemocyte cell types (Fei and Huai-en,
(Wang et al., 2015). In An. gambiae, TEP1 binds to B. bassiana hyphal          2001). This suggests that L. giganteum can stimulate cellular immunity
bodies (Yassine et al., 2012). Knockdown of TEP1 decreased hyphal              in mosquitoes. Indeed, hemocytes in Ae. aegypti larvae form loose
melanization and increased susceptibility of An. gambiae mosquitoes to         capsules on L. giganteum hyphae. In how far these cellular responses
infection by B. bassiana (Yassine et al., 2012). Together, these studies       limit L. giganteum infection of mosquito larvae remains to be tested.
suggest that TEPs are important molecules for recognition of fungi in
the mosquito hemocoel and critically contribute to the antifungal im-          4.2.2. Antimicrobial peptides (AMPs)
mune response in mosquitoes. However, the binding partner of TEPs on               In addition to cellular immune responses, insects mount humoral
the surface of fungi, or any other surfaces, awaits identiﬁcation.             immune responses against fungi, including the expression of anti-
    In addition to β-1,3-glucan, other sugar moieties on the fungal            microbial peptides (AMPs, Fig. 3). Most insect AMPs are short amphi-
surface may be recognized. Neuraminic acid and/or sialic acid on the           pathic peptides that are active against gram-positive and/or gram-ne-
surface of B. bassiana blastospores are potential binding partners for         gative bacteria (Boman, 2003; Tonk and Vilcinskas, 2017). All mosquito
lectins (Wanchoo et al., 2009). It remains to be seen whether mosquito-        genomes annotated to date encode members of the defensin, cecropin,

                                                                           .
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 8 of 13
P. Tawidian, et al.                                                                                      ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


diptericin, and gambicin AMP families (Bartholomay et al., 2010;                 functions as an opsonin for melanization (Yassine et al., 2012).
Christophides et al., 2002; García Gil de Muñoz et al., 2008; Neafsey
et al., 2015; Waterhouse et al., 2007). In addition, a putative attacin          4.3. Regulation of antifungal immunity through signal transduction
gene has been identiﬁed in Ae. aegypti and An. gambiae (Waterhouse               pathways
et al., 2007). Of these, defensin A and C (DEF1), cecropin A (CEC1), and
gambicin (GAM1) are currently implicated in antifungal immunity.                     Several signal transduction pathways contribute to mosquito im-
Infection of Cx. quinquefasciatus larvae with Metarhizium brunneum               munity, including Toll, IMD, JAK-STAT, JNK, and p38 signal trans-
conidia and blastospores upregulates DEF1, CEC1, and GAM1                        duction pathways (Fig. 3, Bian et al., 2005; Frolet et al., 2006; Meister
(Alkhaibari et al., 2018). Infection of adult Ae. aegypti with either B.         et al., 2009, 2005; Shin et al., 2005). Below we brieﬂy summarize
bassiana or C. javanica upregulated defensin A and C, as well as cecropin        current knowledge of these signal transduction pathways with regards
D and G (Ramirez et al., 2019). Synthetic An. gambiae CEC1 exhibited             to their (i) activation by fungal infections, (ii) control of antifungal
antifungal activity against the yeasts S. cerevisiae, Cryptococcus neofor-       molecule expression, and (iii) impact on fungal infection outcome.
mans, and C. albicans, and ﬁlamentous fungi belonging to Aspergillus
and Fusarium genera (DeLucca et al., 1997; Vizioli et al., 2000). Simi-
larly, CEC1 puriﬁed from Ae. aegypti hemolymph exhibited antifungal              4.3.1. Toll pathway
activity against C. albicans, C. neoformans, S. cerevisiae, Fusarium cul-            The Toll pathway is a major immune signaling pathway in insects,
morum, and Neurospora crassa (Lamberty et al., 2001; Lowenberger                 whose role in antifungal immunity is well documented (Lemaitre et al.,
et al., 1999). DEF, isolated from female An. gambiae midgut tissues,             1996). Named after its transmembrane receptor Toll, it consists of an
inhibited hyphal growth of the ﬁlamentous fungi Botrytis cinerea, F.             extracellular protease cascade that activates the Toll ligand Spätzle, and
oxysporum, F. culmorum, and N. crassa (Vizioli et al., 2001b). GAM1,             an intracellular signal transduction cascade that translocates an NF-κB
puriﬁed from An. gambiae 4a-3B cell-conditioned media, inhibited hy-             transcription factor into the nucleus (Hoﬀmann and Reichhart, 2002;
phal growth of N. crassa (Vizioli et al., 2001a). Beyond known AMPs,             Lemaitre, 2004; Rhodes and Michel, 2017; Valanne et al., 2011). In
few studies have speciﬁcally searched for antifungal peptides (AFPs) in          mosquitoes, the NF-κB transcription factor downstream of the Toll
insects (Al Souhail et al., 2016; Faruck et al., 2016), and none have            pathway is REL1 (Barillas-Mury et al., 1996; Meister et al., 2005; Shin
been conducted in mosquitoes.                                                    et al., 2005). B. bassiana infection activates the Toll pathway in Ae.
                                                                                 aegypti and An. gambiae adult mosquitoes (Dong et al., 2012; Rhodes
4.2.3. Melanization                                                              et al., 2018; Shin et al., 2006). C. javanica and Beauveria brongniartii also
    In addition to AMP expression, the arthropod-speciﬁc melanization            activate the Toll pathway in Ae. aegypti adult mosquitoes (Ramirez
immune response is commonly observed against fungi (Fig. 3). Aro-                et al., 2018a). Manipulation of the pathway in mosquitoes strongly
matic amino acids are converted to eumelanin, which is deposited on              inﬂuences fungal infection outcome. In Ae. aegypti, knockdown of
surfaces that are recognized by the immune system as foreign. This               Toll5A and Spz1C decreased survival in B. bassiana-infected mosquitoes
acellular encapsulation is thought to kill pathogens through site-di-            (Shin et al., 2006). Similarly, Rel1 knockdown in Ae. aegypti and An.
rected cytotoxicity and/or by blocking nutrient uptake (Nappi and                gambiae mosquitoes decreased mosquito survival to infection by B.
Christensen, 2005; Nappi and Vass, 1993). A key enzyme in melani-                bassiana (Bian et al., 2005; Rhodes et al., 2018; Shin et al., 2005).
zation is prophenoloxidase (PPO), which is expressed from nine to ten            Knockdown of Cactus, a negative regulator of the Toll pathway, in-
paralogous genes in all mosquito genomes annotated to date                       creased survival of An. gambiae mosquitoes to infections with B.
(Bartholomay et al., 2010; Neafsey et al., 2015; Waterhouse et al.,              bassiana (Rhodes et al., 2018). The Toll pathway regulates the expres-
2007). Infection of An. gambiae larvae with L. giganteum triggered a             sion of several known AMPs with antifungal activity, including DEF1,
heavy melanization response of hyphae 2 h post-infection, while Ae.              CEC1, and GAM1 (Barillas-Mury et al., 1996; Garver et al., 2009; Luna
aegypti larvae had a lower melanization response of less than 10% of             et al., 2006; Shin et al., 2005; Zhang et al., 2017). In addition, the Toll
hyphae (Golkar et al., 1993). Melanization in Ae. aegypti larvae was             pathway regulates the basal expression levels of TEP1 (Frolet et al.,
observed at the entry points of L. chapmanii zoospores and along the             2006). As the Toll pathway controls about 10% of the mosquito tran-
hyphal growth into the coelomic cavity (Zattau and McInnis, 1987).               scriptome, its inﬂuence on fungal infection likely goes beyond the
Yeast cells, when deposited into the hemocoel of mosquitoes, trigger an          regulation of these few antifungal factors.
eﬃcient melanization response. S. cerevisiae, injected into the hemocoel
of An. albimanus, is unable to grow and establish an infection in the            4.3.2. IMD pathway
hemolymph, due to the melanization of the yeast cells (Hernández-                    The IMD pathway is a major immune signal transduction pathway
Martínez et al., 2002). Likewise, C. albicans is eﬃciently melanized and         in the gut and regulates malaria parasite killing in mosquitoes
killed in the hemolymph of Cx. quinquefasciatus (Da Silva et al., 2000).         (Antonova et al., 2009; Chen et al., 2012; Garver et al., 2009, 2012;
Melanization in response to fungal entomopathogen infection has been             Meister et al., 2005, 2009). Its downstream NF-κB transcription factor
observed in larvae of multiple mosquito species. Anopheles amicatus,             in mosquitoes is called REL2 (Fig. 3, Antonova et al., 2009; Meister
Anopheles annulipes, Cx. fatigans, and Ae. tarsalis larvae form melanotic        et al., 2005). Infection of Ae. aegypti mosquitoes with B. bassiana, B.
capsules around Culicinomyces at all sites of infection (Sweeney, 1975).         brongniartii, and C. javanica upregulated Rel2 transcript levels in the
The fungus is encapsulated on the cuticle of the larval foregut and              midgut and fat body six days post-infection (Ramirez et al., 2018a,
hindgut, the fungal penetration sites between gut and hemolymph, and             2019), suggesting the activation of the IMD pathway upon fungal
inside the hemolymph. Cuticular pigmentation and darkening of the                challenge.
head capsule was observed in early larval instars of An. stephensi when              The IMD pathway confers resistance to fungal infections in mos-
exposed to B. bassiana (Prasad and Veerwal, 2010). The melanization              quitoes. Knockdown of Rel2 in B. bassiana and C. javanica-infected Ae.
response in An. gambiae confers partial resistance to B. bassiana infec-         aegypti adult mosquitoes decreased mosquito survival to infection and
tion, as fungal load and mosquito death rate increased when the mel-             increased fungal load in infected mosquitoes (Ramirez et al., 2018b).
anization response was experimentally decreased (Yassine et al., 2012).          Similarly to the Toll pathway, the IMD pathway regulates the expres-
The resistance to fungal infection was, in part, mediated by TEP1, as its        sion of DEF1, CEC1, and GAM1 (Antonova et al., 2009; Garver et al.,
depletion from mosquito hemolymph resulted in less deposition of                 2009; Luna et al., 2006; Meister et al., 2005, 2009; Ramirez et al.,
phenoloxidase on the surface of B. bassiana hyphal bodies. This study            2018b; Zhang et al., 2017). Altered expression of these antifungal
thus provided ﬁrst molecular insight into mosquito antifungal im-                molecules may contribute to the antifungal resistance that is exerted
munity beyond AFPs, providing additional evidence that TEP1                      through the IMD pathway.

                                                                             /
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 9 of 13
P. Tawidian, et al.                                                                                    ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


4.3.3. JAK-STAT pathway                                                         overcome barriers to infection and colonize the mosquito hemocoel
    In mosquitoes, the JAK-STAT pathway is involved in antiviral and            with often lethal consequences to the host. It is thus not surprising to
anti-Plasmodium immunity (Carissimo et al., 2015; Gupta et al., 2009;           ﬁnd all branches of the mosquito immune system to be engaged in
Souza-Neto et al., 2009). The pathway is activated by ligand-binding to         antifungal immunity. The current body of literature describes some of
the domeless (Dome) receptor, and ultimately translocates the tran-             these interactions on a histological, and to a much lesser extent, mo-
scription factor Stat92E to the nucleus (Fig. 3, Zeidler and Bausek,            lecular level.
2013). Infection of adult Ae. aegypti with B. bassiana upregulated the              Important knowledge gaps remain. (i) Out of the many potential
expression of Dome and the STAT-regulated anti-dengue restriction               mosquito-fungal encounters, little is known of the mosquito immune
factor 1 (DVRF1). Similarly, the expression of STAT was upregulated in          system's role in fungal interactions beyond defense against a small
Ae. aegypti mosquitoes infected by B. bassiana, Be. brongniartii, and           number of well-studied entomopathogens in adult infections.
Cordyceps amoenerosea (Ramirez et al., 2018b, 2018c). Knockdown of              Comparative studies using multiple mosquito and fungal species com-
Dome or DVRF1 decreased mosquito survival to B. bassiana infection              binations would be valuable to address whether a core of anti-fungal
(Dong et al., 2012). In Ae. aegypti cells, the JAK-STAT pathway upre-           immunity mechanisms are engaged across mosquito species, and what
gulates GAM1 expression in response to C. albicans exposure (Zhang              biotic and abiotic factors inﬂuence the eﬃcacy of these immune re-
et al., 2017), which may contribute to JAK-STAT pathway-mediated                sponses. Mosquito larval immunity is largely unexplored, and its con-
antifungal immunity in mosquitoes.                                              tribution to antifungal defense is unclear. It is likely that exposure of
                                                                                the larval immune system impacts adult immunity. This is important to
4.3.4. MAPK pathways                                                            explore, as it could impact vector-borne pathogen susceptibility and
    Less is known about the role of the JNK and p38 MAP-kinase sig-             transmission rates.
naling pathways in mosquito immunity, including responses to fungal
infection. In Ae aegypti mosquitoes, infection with C. albicans upregu-          (ii) The molecular identity of antifungal molecules in both mosquito
lates MAP kinase kinase 4 (MAPK4), which is upstream to JNK and p38                   larvae and adults is largely unexplored. Naturally occurring AFPs
kinases (Wu and Cho, 2014). Likewise, infection with B. brongniartii                  constitute a numerous and structurally highly diverse group of
upregulates the expression of JNK in the midgut and fat body (Ramirez                 peptides (van der Weerden et al., 2013), and it is likely that
et al., 2018a). It is unclear whether either of these pathways contribute             mosquitoes produce antifungals beyond canonical AMPs. Beyond
to antifungal immunity in mosquitoes. However, in Drosophila, p38                     knowledge gain, mosquito AFPs could have practical applications,
mutant ﬂies exhibited increased susceptibility to infection by B.                     including their use as biomarkers of exposure, and natural product
bassiana and Aspergillus fumigatus (Chen et al., 2010).                               fungicides (Rautenbach et al., 2016; van der Weerden et al., 2013).
                                                                                (iii) During colonization, entomopathogenic fungi clearly interact with
4.4. Regulation of antifungal immunity through protease cascades                      mosquito epithelia, including the epidermis, tracheal linings, and
                                                                                      gut epithelium. However, the role of epithelial immunity in lim-
    In addition to transcriptional regulation, several mosquito humoral               iting fungal colonization is unknown. Mosquito epithelial immune
immune responses are regulated through proteolytic activation of key                  responses contribute to maintenance of a healthy microbiota and
immune factors and enzymes, including TEP1 and PPO (Nakhleh et al.,                   defense against vector-borne disease pathogens, and likely also
2017; Rhodes and Michel, 2017). Proteolytic activity is regulated                     limit fungal infections through similar mechanisms.
through cascades of Clip-domain containing serine proteinases (CLIPs)           (iv) In laboratory studies, boosting mosquito basal immunity reduces
and their proteolytically inactive homologs (clip-SPHs, most often                    fungal entomopathogen infections (Rhodes et al., 2018; Yassine
CLIPAs). TEP1 function is augmented by two clip-SPHs, SPCLIP1 and                     et al., 2012). Diﬀerent strains and species of fungal en-
CLIPA2. SPCLIP1 is essential for TEP1 deposition on the surface of                    tomopathogens diﬀer in their virulence against the same mosquito
microbes and acts as a positive regulator of the complement-like                      species (Blanford et al., 2012). Entomopathogen virulence is also
pathway (Povelones et al., 2013). CLIPA2 acts as a negative regulator                 inﬂuenced by abiotic factors, such as temperature (Heinig et al.,
through inhibiting the production of active TEP1 during infection                     2015). However, in contrast to ﬁeld and laboratory studies on
(Yassine et al., 2014). Knockdown of CLIPA2 decreased susceptibility of               variation in host susceptibility to vector-borne pathogens (Collins
An. gambiae to B. bassiana in a TEP1-dependent manner, conﬁrming the                  et al., 1986; Gubler, 1979; Gubler and Rosen, 1976; Huﬀ, 1929,
role of TEP1 in antifungal immunity (Kamareddine et al., 2016).                       1927; Niaré et al., 2002; Wallis et al., 1985), mosquito host gen-
    An. gambiae CLIPA8 is a positive regulator of phenoloxidase acti-                 otype inﬂuence on fungal entomopathogen infection is, to our
vation and required for melanization in response to P. berghei parasites,             knowledge, unexplored. Such studies may help to identify non-
bacteria, and B. bassiana (Schnitger et al., 2007; Yassine et al., 2012).             canonical antifungal immune responses in mosquitoes. Such
Knockdown of CLIPA8 abolished the melanization of B. bassiana hy-                     knowledge could further aid biocontrol programs to select for
phae, and decreased resistance to B. bassiana infection (Yassine et al.,              strains that even more readily overcome mosquito immunity.
2012). While several CLIPBs are required for PO activation in mos-               (v) Our knowledge of mosquito-fungus interactions is mostly conﬁned
quitoes (An et al., 2011; Zhang et al., 2016), their role in antifungal               to entomopathogens, due to their potential for biological control of
immunity in mosquitoes is untested.                                                   mosquitoes. In contrast to bacterial microbiomes, investigations of
                                                                                      naturally occurring fungal associations with mosquito larvae and
5. Summary and outlook                                                                adults are just beginning. So far, a handful of studies have identi-
                                                                                      ﬁed yeasts and ﬁlamentous fungi associated with mosquitoes.
    The mosquito immune system has evolved in the context of con-                     Future studies should explore whether the transient nature of these
tinuous encounters between mosquitoes and fungi ranging from food to                  associations impact mosquito physiology and shape the immune
foes. Many of these encounters indeed are beneﬁcial to the mosquito.                  status of mosquitoes.
Yeast hold nutritional value for mosquito larvae (Asahina, 1964; Steyn
et al., 2016), and may generate a hypoxic environment in the larval             Acknowledgements
midgut required for mosquito development (Valzania et al., 2018).
Encounters with potential opportunistic fungal pathogens may remain                 We thank Carol Sevin, Research librarian at Kansas State University,
benign for the mosquito due to physical and physiological barriers,             for helping us to retrieve literature on mosquito interactions with B.
including the cuticle and digestive enzymes (Gillespie et al., 2000).           bassiana and M. anisopliae. Dr. K.M. is partially supported by the
However, a signiﬁcant number of fungal entomopathogens can                      National Institutes of Health grant number R01AI140760, and P.T. is

                                                                            0
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 10 of 13
P. Tawidian, et al.                                                                                                              ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


supported through the USDA-ARS Speciﬁc Cooperative Agreement 58-                                   Brey, P.T., Lebrun, R.A., Papierok, B., Ohayon, H., Vennavalli, S., Hafez, J., 1988. Defense
5430-4-022. In addition, this work was supported by the USDA National                                   reactions by larvae of Aedes aegypti during infection by the aquatic fungus Lagenidium
                                                                                                        giganteum (Oomycete). Cell Tissue Res. 253, 245–250.
Institute of Food and Agriculture, Hatch project 1003627. Its contents                             Butt, T.M., Greenﬁeld, B.P.J., Greig, C., Maﬀeis, T.G.G., Taylor, J.W.D., Piasecka, J.,
are solely the responsibility of the authors and do not necessarily re-                                 Dudley, E., Abdulla, A., Dubovskiy, I.M., Garrido-Jurado, I., Quesada-Moraga, E.,
present the oﬃcial views of the funding agencies. This is contribution                                  Penny, M.W., Eastwood, D.C., 2013. Metarhizium anisopliae pathogenesis of mosquito
                                                                                                        larvae: a verdict of accidental death. PLoS One 8, e81686.
19-190-J from the Agricultural Experiment StationKansas .                                          Butt, T.M., Coates, C.J., Dubovskiy, I.M., Ratcliﬀe, N.A., 2016. Entomopathogenic fungi:
                                                                                                        new insights into host-pathogen interactions. Adv. Genet. 94, 307–364.
Appendix A. Supplementary data                                                                     Carissimo, G., Pondeville, E., McFarlane, M., Dietrich, I., Mitri, C., Bischoﬀ, E.,
                                                                                                        Antoniewski, C., Bourgouin, C., Failloux, A.-B., Kohl, A., Vernick, K.D., 2015.
                                                                                                        Antiviral immunity of Anopheles gambiae is highly compartmentalized, with distinct
    Supplementary data to this article can be found online at https://                                  roles for RNA interference and gut microbiota. Proc. Natl. Acad. Sci. Unit. States Am.
doi.org/10.1016/j.ibmb.2019.103182.                                                                     112, E176–E185.
                                                                                                   Castillo, J.M., Roberts, D.W., 1980a. Coelomomyces pathogens of Culicidae (mosquitos).
                                                                                                        Bull. World Health Organ. 58, 53–67.
References                                                                                         Castillo, J.M., Roberts, D.W., 1980b. Fungal pathogens, except Coelomomyces, of
                                                                                                        Culicidae (mosquitos). Bull. World Health Organ. 58 (Suppl. l), 69–83.
Aguilar, R., Jedlicka, A.E., Mintz, M., Mahairaki, V., Scott, A.L., Dimopoulos, G., 2005.          Chang, H.C., Leaw, S.N., Huang, A.H., Wu, T.L., Chang, T.C., 2001. Rapid identiﬁcation of
     Global gene expression analysis of Anopheles gambiae responses to microbial chal-                  yeasts in positive blood cultures by a multiplex PCR method. J. Clin. Microbiol. 39,
     lenge. Insect Biochemistry and Molecular Biology, Genetic manipulation of insects                  3466–3471.
     35, 709–719.                                                                                  Chappell, C.R., Fukami, T., 2018. Nectar yeasts: a natural microcosm for ecology. Yeast
Al Souhail, Q., Hiromasa, Y., Rahnamaeian, M., Giraldo, M.C., Takahashi, D., Valent, B.,                35, 417–423.
     Vilcinskas, A., Kanost, M.R., 2016. Characterization and regulation of expression of          Chen, J., Xie, C., Tian, L., Hong, L., Wu, X., Han, J., 2010. Participation of the p38
     an antifungal peptide from hemolymph of an insect, Manduca sexta. Dev. Comp.                       pathway in Drosophila host defense against pathogenic bacteria and fungi. Proc. Natl.
     Immunol. 51, 258–268.                                                                              Acad. Sci. U. S. A. 107, 20774–20779.
Alkhaibari, A.M., Maﬀeis, T., Bull, J.C., Butt, T.M., 2018. Combined use of the en-                Chen, Y., Dong, Y., Sandiford, S., Dimopoulos, G., 2012. Transcriptional mediators Kto
     tomopathogenic fungus, Metarhizium brunneum, and the mosquito predator,                            and Skd are involved in the regulation of the IMD pathway and anti-Plasmodium
     Toxorhynchites brevipalpis, for control of mosquito larvae: is this a risky biocontrol             defense in Anopheles gambiae. PLoS One 7, e45580.
     strategy? J. Invertebr. Pathol. 153, 38–50.                                                   Chang, N.-T., Liu, S.-D., 1990. Virulence of entomogenous fungus Metarhizium anisopliae
An, C., Budd, A., Kanost, M.R., Michel, K., 2011. Characterization of a regulatory unit that            var. anisopliae to Aedes aegypti and Aedes albopictus larvae. Chin. J. Microbiol.
     controls melanization and aﬀects longevity of mosquitoes. Cell. Mol. Life Sci. 68,                 Immunol. 23, 253–257.
     1929–1939.                                                                                    Christophers, S.R., 1952. The recorded parasites of mosquitoes. Riv. Parassitol. 13, 21–28.
Antonova, Y., Alvarez, K.S., Kim, Y.J., Kokoza, V., Raikhel, A.S., 2009. The role of NF-κB         Christophides, G.K., Zdobnov, E., Barillas-Mury, C., Birney, E., Blandin, S., Blass, C., Brey,
     factor REL2 in the Aedes aegypti immune response. Insect Biochem. Mol. Biol. 39,                   P.T., Collins, F.H., Danielli, A., Dimopoulos, G., Hetru, C., Hoa, N.T., Hoﬀmann, J.A.,
     303–314.                                                                                           Kanzok, S.M., Letunic, I., Levashina, E.A., Loukeris, T.G., Lycett, G., Meister, S.,
Asahina, S., 1964. Food material and feeding procedures for mosquito larvae. Bull. World                Michel, K., Moita, L.F., Müller, H.-M., Osta, M.A., Paskewitz, S.M., Reichhart, J.-M.,
     Health Organ. 31, 465–466.                                                                         Rzhetsky, A., Troxler, L., Vernick, K.D., Vlachou, D., Volz, J., von Mering, C., Xu, J.,
Araújo, J.P.M., Hughes, D.P., 2014. Diversity of Entomopathogens Fungi: Which Groups                    Zheng, L., Bork, P., Kafatos, F.C., 2002. Immunity-related genes and gene families in
     Conquered the Insect Body?.                                                                        Anopheles gambiae. Science 298, 159–165.
Barillas-Mury, C., Charlesworth, A., Gross, I., Richman, A., Hoﬀmann, J.A., Kafatos, F.C.,         Clark, T.B., Kellen, W.R., Fukuda, T., Lindegren, J.E., 1968. Field and laboratory studies
     1996. Immune factor Gambif1, a new Rel family member from the human malaria                        on the pathogenicity of the fungus Beauveria bassiana to three genera of mosquitoes.
     vector, Anopheles gambiae. EMBO J. 15, 4691–4701.                                                  J. Invertebr. Pathol. 11, 1–7.
Bartholomay, L.C., Michel, K., 2018. Mosquito Immunobiology: the intersection of vector            Clark, T.B., Kellen, W.R., Lindegren, J.E., Sanders, R.D., 1966. Pythium sp.
     health and vector competence. Annu. Rev. Entomol. 63, 145–167.                                     (Phycomycetes: pythiales) pathogenic to mosquito larvae. J. Invertebr. Pathol. 8,
Bartholomay, L.C., Waterhouse, R.M., Mayhew, G.F., Campbell, C.L., Michel, K., Zou, Z.,                 351–354.
     Ramirez, J.L., Das, S., Alvarez, K., Arensburger, P., Bryant, B., Chapman, S.B., Dong,        Collins, F.H., Sakai, R.K., Vernick, K.D., Paskewitz, S., Seeley, D.C., Miller, L.H., Collins,
     Y., Erickson, S.M., Karunaratne, S.H.P.P., Kokoza, V., Kodira, C.D., Pignatelli, P.,               W.E., Campbell, C.C., Gwadz, R.W., 1986. Genetic selection of a Plasmodium-re-
     Shin, S.W., Vanlandingham, D.L., Atkinson, P.W., Birren, B., Christophides, G.K.,                  fractory strain of the malaria vector An. gambiae. Science 234, 607–610.
     Clem, R.J., Hemingway, J., Higgs, S., Megy, K., Ranson, H., Zdobnov, E.M., Raikhel,           Coluzzi, M., 1966. Experimental infections with Rubetella fungi in Anopheles gambiae and
     A.S., Christensen, B.M., Dimopoulos, G., Muskavitch, M.A.T., 2010. Pathogenomics of                other moquitoes. In: Corradetti, A. (Ed.), Proceedings of the First International
     Culex quinquefasciatus and meta-analysis of infection responses to diverse pathogens.              Congress of Parasitology. Pergamon, pp. 592–593.
     Science 330, 88–90.                                                                           Couch, J.N., 1935. A New Saprophytic species of Lagenidium, with notes on other forms.
Bawin, T., Seye, F., Boukraa, S., Zimmer, J.-Y., Raharimalala, F.N., Ndiaye, M., Compere,               Mycologia 27, 376–387.
     P., Delvigne, F., Francis, F., 2016. Histopathological eﬀects of Aspergillus clavatus         Couch, J.N., Umphlett, C.J., 1963. Coelomomyces infections. In: Insect Pathology.
     (Ascomycota: trichocomaceae) on larvae of the southern house mosquito, Culex                       Elsevier, pp. 149–188.
     quinquefasciatus (Diptera: Culicidae). Fungal Biology 120, 489–499.                           Crisan, E.V., 1971. Mechanism responsible for release of toxin by Metarhizium spores in
Benzina, F., Hamid, S., Mohand-Kaci, H., Bissaad, F., Halouane, F., 2018. Histological                  mosquito larvae. J. Invertebr. Pathol. 17, 260–264.
     changes in the larvae of the domestic mosquito Culex pipiens treated with the en-             Da Silva, J.B., De Albuquerque, C.M.R., De Araújo, E.C., Peixoto, C.A., Hurd, H., 2000.
     tomopathogenic fungus Beauveria bassiana. Sci. Res. Essays 13, 1–10.                               Immune defense mechanisms of Culex quinquefasciatus (Diptera: Culicidae) against
Bian, G., Shin, S.W., Cheon, H.-M., Kokoza, V., Raikhel, A.S., 2005. Transgenic alteration              Candida albicans infection. J. Invertebr. Pathol. 76, 257–262.
     of Toll immune pathway in the female mosquito Aedes aegypti. Proc. Natl. Acad. Sci.           DeLucca, A.J., Bland, J.M., Jacks, T.J., Grimm, C., Cleveland, T.E., Walsh, T.J., 1997.
     Unit. States Am. 102, 13568–13573.                                                                 Fungicidal activity of cecropin. A. Antimicrobial agents and chemotherap 41,
Bille, J., Stockman, L., Roberts, G.D., 1982. Detection of yeasts and ﬁlamentous fungi in               481–483.
     blood cultures during a 10-year period (1972 to 1981). J. Clin. Microbiol. 16,                Díaz-Nieto, L.M., D'Alessio, C., Perotti, M.A., Berón, C.M., 2016. Culex pipiens develop-
     968–970.                                                                                           ment is greatly inﬂuenced by native bacteria and exogenous yeast. PLoS One 11,
Blandin, S., Levashina, E.A., 2004. Thioester-containing proteins and insect immunity.                  e0153133.
     Molecular Immunology, Innate Immunity 40, 903–908.                                            Dong, Y., Morton, J.C., Ramirez, J.L., Souza-Neto, J.A., Dimopoulos, G., 2012. The en-
Blandin, S., Shiao, S.-H., Moita, L.F., Janse, C.J., Waters, A.P., Kafatos, F.C., Levashina,            tomopathogenic fungus Beauveria bassiana activate toll and JAK-STAT pathway-
     E.A., 2004. Complement-like protein TEP1 is a seterminant of vectorial capacity in                 controlled eﬀector genes and anti-dengue activity in Aedes aegypti. Insect Biochem.
     the malaria vector Anopheles gambiae. Cell 116, 661–670.                                           Mol. Biol. 42, 126–132.
Blandin, S.A., Marois, E., Levashina, E.A., 2008. Antimalarial responses in Anopheles              Duguma, D., Hall, M.W., Rugman-Jones, P., Stouthamer, R., Terenius, O., Neufeld, J.D.,
     gambiae: from a complement-like protein to a complement-like pathway. Cell Host                    Walton, W.E., 2015. Developmental succession of the microbiome of Culex mosqui-
     Microbe 3, 364–374.                                                                                toes. BMC Microbiol. 15, 140.
Blanford, S., Jenkins, N.E., Read, A.F., Thomas, M.B., 2012. Evaluating the lethal and pre-        Eckstein, F., 1922. Beitraege zur Erkenntnis der Stechmueckenparasiten. Centralblatt Fur
     lethal eﬀects of a range of fungi against adult Anopheles stephensi mosquitoes. Malar.             Bakteriologie, Parasitenkunde und lnfektionskrankheiten. 1. Abt. vol. 88. pp.
     J. 11, 365.                                                                                        128–135 Originale.
Boman, H.G., 2003. Antibacterial peptides: basic facts and emerging concepts. J. Intern.           Eneh, L.K., Saijo, H., Borg-Karlson, A.-K., Lindh, J.M., Rajarao, G.K., 2016. Cedrol, a
     Med. 254, 197–215.                                                                                 malaria mosquito oviposition attractant is produced by fungi isolated from rhizomes
Bozic, J., Capone, A., Pediconi, D., Mensah, P., Cappelli, A., Valzano, M., Mancini, M.V.,              of the grass Cyperus rotundus. Malar. J. 15, 478.
     Scuppa, P., Martin, E., Epis, S., Rossi, P., Favia, G., Ricci, I., 2017. Mosquitoes can       Farenhorst, M., Hilhorst, A., Thomas, M.B., Knols, B.G.J., 2011. Development of fungal
     harbour yeasts of clinical signiﬁcance and contribute to their environmental dis-                  applications on netting substrates for malaria vector C=control. J. Med. Entomol. 48,
     semination. Environ Microbiol Rep 9, 642–648.                                                      305–313.
Braun, A., 1855. Algarum unicellularium genera nova et minus cognita: praemissis ob-               Faruck, M.O., Yusof, F., Chowdhury, S., 2016. An overview of antifungal peptides derived
     servationibus de algis unicellularibus in genere. Engelmann.                                       from insect. Peptides, Invertebrate Neuropeptides XVI 80, 80–88.
                                                                                                   Fei, M., Huai-en, B., 2001. Observation on hemocytes of Culex pipiens quinquefascaitus


                                                                                               1
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 11 of 13
P. Tawidian, et al.                                                                                                               ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


     larvae infected by Lagenidium giganteum. Zhongguo ji sheng chong xue yu ji sheng                    179–187.
     chong bing za zhi= Chinese journal of parasitology & parasitic diseases 19, 330–332.           Ishii, M., Kanuka, H., Badolo, A., Sagnon, N., Guelbeogo, W.M., Koike, M., Aiuchi, D.,
Feng, M.G., Poprawski, T.J., Khachatourians, G.G., 1994. Production, formulation and                     2017. Proboscis infection route of Beauveria bassiana triggers early death of Anopheles
     application of the entomopathogenic fungus Beauveria bassiana for insect control:                   mosquito. Sci. Rep. 7, 3476.
     current status. Biocontrol Sci. Technol. 4, 3–34.                                              Jenkins, D.W., 1964. Pathogens, parasites and predators of medically important ar-
Fetter-Lasko, J.L., Washino, R.K., 1983. In situ studies on seasonality and recycling pat-               thropods. annotated list and bibliography. Bull. World Health Organ. 30, 5–150.
     tern in California of Lagenidium giganteum Couch, an aquatic fungal pathogen of                Jiang, H., Ma, C., Lu, Z.-Q., Kanost, M.R., 2004. β-1,3-Glucan recognition protein-2
     mosquitoes. Environ. Entomol. 12, 635–640.                                                          (βGRP-2) from Manduca sexta: an acute-phase protein that binds β-1,3-glucan and
Fish, D., Carpenter, S.R., 1982. Leaf litter and larval mosquito dynamics in tree-hole                   lipoteichoic acid to aggregate fungi and bacteria and stimulate prophenoloxidase
     ecosystems. Ecology 63, 283–288.                                                                    activation. Insect Biochem. Mol. Biol. 34, 89–100.
Foster, W.A., 1995. Mosquito sugar feeding and reproductive energetics. Annu. Rev.                  Jiravanichpaisal, P., Lee, B.L., Söderhäll, K., 2006. Cell-mediated immunity in arthropods:
     Entomol. 40, 443–474.                                                                               hematopoiesis, coagulation, melanization and opsonization. Immunobiology 211,
Frohlich-Nowoisky, J., Pickersgill, D.A., Despres, V.R., Poschl, U., 2009. High diversity of             213–236.
     fungi in air particulate matter. Proc. Natl. Acad. Sci. Unit. States Am. 106,                  Kamareddine, L., Nakhleh, J., Osta, M.A., 2016. Functional interaction between apoli-
     12814–12819.                                                                                        pophorins and complement regulate the mosquito immune response to systemic in-
Frolet, C., Thoma, M., Blandin, S., Hoﬀmann, J.A., Levashina, E.A., 2006. Boosting NF-κB-                fections. Journal of Innate Immunity 8, 314–326.
     Dependent basal immunity of Anopheles gambiae aborts development of Plasmodium                 Kanzok, S.M., Jacobs-Lorena, M., 2006. Entomopathogenic fungi as biological insecticides
     berghei. Immunity 25, 677–685.                                                                      to control malaria. Trends Parasitol. 22, 49–51.
Galli-Valerio, B., Rochaz de Jongh, J., 1906. Uber die Wirkung von Aspergillus niger und A.         Kaufman, M.G., Chen, S., Walker, E.D., 2008. Leaf-associated bacterial and fungal taxa
     glaucus auf die Larven von Culex und Anopheles. 2, Mitteilung. Centralblatt Fur                     shifts in response to larvae of the tree hole mosquito, Ochlerotatus triseriatus. Microb.
     Bakteriologie, Parasitenkunde und Infektionskrankheiten. 1. Abt, Originale. vol. 40.                Ecol. 55, 673–684.
     pp. 630–633.                                                                                   Kawakami, K., 1965. Phagocytosis in muscardine-diseased larvae of the silkworm,
García Gil de Muñoz, F.L., Martínez-Barnetche, J., Lanz-Mendoza, H., Rodríguez, M.H.,                    Bombyx mori (Linnaeus). J. Invertebr. Pathol. 7, 203–208.
     Hernández-Hernández, F.C., 2008. Prostaglandin E2 modulates the expression of                  Kupriyanova, E.S., 1966. On an Entomophthora fungus parasitising mosquitos of the
     antimicrobial peptides in the fat body and midgut of Anopheles albimanus. Arch. Insect              complex of Culex pipiens L. Zool. Zh. 45.
     Biochem. Physiol. 68, 14–25.                                                                   Lacey, C.M., Lacey, L.A., Roberts, D.R., 1988. Route of invasion and histopathology of
García-Munguía, A.M., Garza-Hernández, J.A., Rebollar-Tellez, E.A., Rodríguez-Pérez,                     Metarhizium anisopliae in Culex quinquefasciatus. J. Invertebr. Pathol. 52, 108–118.
     M.A., Reyes-Villanueva, F., 2011. Transmission of Beauveria bassiana from male to              Laird, M., Mogi, M., Sota, T., 1992. Northernmost occurrences of the protistan pathogen,
     female Aedes aegypti mosquitoes. Parasites Vectors 4, 24.                                           Coelomomyces stegomyiae var. stegomyiae. J. Am. Mosq. Control Assoc. 8, 430–432.
Garland, C.D., Pillai, J.S., 1979. Coelomomyces opifexi Pillai & smith (Coelomomycetaceae:          Lakon, G., 1919. Die Insektenfeinde aus der Familie der Entomophthoreen. Z. Angew.
     Blastocladiales) V. Development of the fungus in pupae and adults of Aedes australis.               Entomol. 5, 161–216.
     N. Z. J. Zool 6, 279–283.                                                                      Lamberty, M., Zachary, D., Lanot, R., Bordereau, C., Robert, A., Hoﬀmann, J.A., Bulet, P.,
Garver, L.S., Bahia, A.C., Das, S., Souza-Neto, J.A., Shiao, J., Dong, Y., Dimopoulos, G.,               2001. Constitutive expression of a cysteine-rich antifungal and a linear antibacterial
     2012. Anopheles Imd pathway factors and eﬀectors in infection intensity-dependent                   peptide in a termite insect. J. Biol. Chem. 276, 4085–4092.
     anti-Plasmodium action. PLoS Pathog. 8, e1002737.                                              Lavine, M.D., Strand, M.R., 2002. Insect hemocytes and their role in immunity. Insect
Garver, L.S., Dong, Y., Dimopoulos, G., 2009. Caspar controls resistance to Plasmodium                   Biochemistry and Molecular Biology, Recent Progress in Insect Molecular Biology 32,
     falciparum in diverse anopheline species. PLoS Pathog. 5, e1000335.                                 1295–1309.
Garza-Hernández, J.A., Reyes-Villanueva, F., Russell, T.L., Braks, M.A.H., Garcia-                  Lemaitre, B., 2004. The road to Toll. Nat. Rev. Immunol. 4, 521–527.
     Munguia, A.M., Rodríguez-Pérez, M.A., 2015. Copulation activity, sperm production              Lemaitre, B., Nicolas, E., Michaut, L., Reichhart, J.-M., Hoﬀmann, J.A., 1996. The dor-
     and conidia transfer in Aedes aegypti males contaminated by Metarhizium anisopliae: a               soventral regulatory gene cassette spätzle/Toll/cactus controls the potent antifungal
     biological control prospect. PLoS Neglected Trop. Dis. 9, e0004144.                                 response in Drosophila adults. Cell 86, 973–983.
Geetha, I., Paily, K.P., Padmanaban, V., Balaraman, K., 2003. Oviposition response of the           Levashina, E.A., Moita, L.F., Blandin, S., Vriend, G., Lagueux, M., Kafatos, F.C., 2001.
     mosquito, Culex quinquefasciatus to the secondary metabolite(s) of the fungus,                      Conserved role of a complement-like protein in phagocytosis revealed by dsRNA
     Trichoderma viride. Mem. Inst. Oswaldo Cruz 98, 223–226.                                            knockout in cultured cells of the mosquito, Anopheles gambiae. Cell 104, 709–718.
Gillespie, J.P., Bailey, A.M., Cobb, B., Vilcinskas, A., 2000. Fungi as elicitors of insect         Levetin, E., Dorsey, K., 2006. Contribution of leaf surface fungi to the air spora.
     immune responses. Arch. Insect Biochem. Physiol. 44, 49–68.                                         Aerobiologia 22, 3–12.
Goh, T.K., Hyde, K.D., 1996. Biodiversity of freshwater fungi. J. Ind. Microbiol.                   Lichtwardt, R.W., 1996. Trichomycetes and the arthropod gut. In: Howard, D.H., Miller,
     Biotechnol. 17, 328–345.                                                                            J.D. (Eds.), Human and Animal Relationships. The Mycota. Springer Berlin
Golkar, L., Lebrun, R.A., Ohayon, H., Gounon, P., Papierok, B., Brey, P.T., 1993. Variation              Heidelberg, Berlin, Heidelberg, pp. 315–330.
     of larval susceptibility to Lagenidium giganteum in three mosquito species. J.                 Lopez Lastra, C.C., 1997. Primera cita de Smittium culisitae Y. S. culicis (Trichomycetes:
     Invertebr. Pathol. 62, 1–8.                                                                         Harpellales) en larvas de mosquitos (Diptera: Culicidae) de la republica Agentina.
Greenﬁeld, Bethany P.J., Lord, Alex M., Dudley, Butt, Tariq M., 2014. Conidia of the                     Bol. Soc. Argent. Bot. 33, 43–46.
     Insect Pathogenic Fungus, Metarhizium Anisopliae, Fail to Adhere to Mosquito Larval            Lord, J.C., Fukuda, T., 1988. An ultrastructural study of the invasion of Culex quinque-
     Cuticle. vol. 1. Royal Society Open Science, pp. 140193.                                            fasciatus larvae by Leptolegnia chapmanii (Oomycetes: saprolegniales).
Gubler, D.J., 1979. Variation in susceptibility to oral infection with dengue viruses among              Mycopathologia 104, 67–73.
     geographic strains of Aedes aegypti. Am. J. Trop. Med. Hyg. 28, 1045–1052.                     Lovett, B., Bilgo, E., Millogo, S.A., Ouattarra, A.K., Sare, I., Gnambani, E.J., Dabire, R.K.,
Gubler, D.J., Rosen, L., 1976. Variation among geographic strains of Aedes Albopictus in                 Diabate, A., St Leger, R.J., 2019. Transgenic Metarhizium rapidly kills mosquitoes in a
     suceptibility to infection with Dengue viruses. Am. J. Trop. Med. Hyg. 25, 318–325.                 malaria-endemic region of Burkina Faso. Science 364, 894–897.
Guégan, M., Zouache, K., Démichel, C., Minard, G., Tran Van, V., Potier, P., Mavingui, P.,          Lovett, B., Leger, R.J.S., 2017. The insect pathogens. Microbiol. Spectr. 5, 1–19.
     Valiente Moro, C., 2018. The mosquito holobiont: fresh insight into mosquito-mi-               Lowe, R.E., Rumbaugh, R.G., Patterson, R.S., 1968. Entomophthora coronata as a pathogen
     crobiota interactions. Microbiome 6, 49.                                                            of mosquitoes. J. Invertebr. Pathol. 11.
Gupta, L., Molina-Cruz, A., Kumar, S., Rodrigues, J., Dixit, R., Zamora, R.E., Barillas-            Lowe, R.E., Kennel, E.W., 1972. Pathogenicity of the fungus Entomophthora coronata Culex
     Mury, C., 2009. The STAT pathway mediates late-phase immunity against                               pipiens quinquefasciatus and Aedes taeniorhynchus. Mosq. news 32, 614–620.
     Plasmodium in the mosquito Anopheles gambiae. Cell Host Microbe 5, 498–507.                    Lowenberger, C., Charlet, M., Vizioli, J., Kamal, S., Richman, A., Christensen, B.M., Bulet,
Hasan, S., Vago, C., 1972. The pathogenicity of Fusarium oxysporum to mosquito larvae. J.                P., 1999. Antimicrobial activity spectrum, cDNA cloning, and mRNA expression of a
     Invertebr. Pathol. 20, 268–271.                                                                     newly isolated member of the Cecropin family from the mosquito vector Aedes ae-
Heinig, R.L., Paaijmans, K.P., Hancock, P.A., Thomas, M.B., 2015. The potential for fungal               gypti. J. Biol. Chem. 274, 20092–20097.
     biopesticides to reduce malaria transmission under diverse environmental conditions.           Lu, H.-L., St Leger, R.J., 2016. Chapter Seven - insect immunity to entomopathogenic
     J. Appl. Ecol. 52, 1558–1566.                                                                       fungi. In: In: Lovett, B., Leger, St, Raymond, J. (Eds.), Advances in Genetics, Genetics
Hernández-Martínez, S., Lanz, H., Rodrguez, M.H., González-Ceron, L., Tsutsumi, V.,                      and Molecular Biology of Entomopathogenic Fungi, vol. 94. Academic Press, pp.
     2002. Cellular-mediated reactions to foreign organisms inoculated into the hemocoel                 251–285.
     of Anopheles albimanus (Diptera: Culicidae). J. Med. Entomol. 39, 61–69.                       Lucarotti, C.J., Andreadis, T.G., 1995. Reproductive strategies and adaptations for sur-
Hillyer, J.F., Strand, M.R., 2014. Mosquito hemocyte-mediated immune responses.                          vival among obligatory microsporidian and fungal parasites of mosquitoes: a com-
     Current Opinion in Insect Science, Vectors and medical and veterinary entomology 3,                 parative analysis of Amblyospora and Coelomomyces. J. Am. Mosq. Control Assoc. 11,
     14–21.                                                                                              111–121.
Hoﬀmann, J.A., Reichhart, J.-M., 2002. Drosophila innate immunity: an evolutionary                  Lucarotti, C.J., 1987. Coelomomyces stegomyiae infection in adult Aedes aegypti. Mycologia
     perspective. Nat. Immunol. 3, 121–126.                                                              79, 362–369.
Huﬀ, C.G., 1929. The eﬀects of selection upon susceptibility to bird malaria in Culex               Luis, P., Vallon, L., Tran, F.-H., Hugoni, M., Tran-Van, V., Mavingui, P., Minard, G., Moro,
     pipiens Linn. Ann. Trop. Med. Parasitol. 23, 427–442.                                               C.V., 2019. Aedes albopictus mosquitoes host a locally structured mycobiota with
Huﬀ, C.G.G., 1927. Studies on the infectivity of plasmodia of birds for mosquitoes, with                 evidence of reduced fungal diversity in invasive populations. Fungal Ecology 39,
     special reference to the problem of immunity in the mosquito. Am. J. Hyg. 7,                        257–266.
     706–734.                                                                                       Luna, C., Hoa, N.T., Lin, H., Zhang, L., Nguyen, H.L.A., Kanzok, S.M., Zheng, L., 2006.
Hung, S.-Y., Boucias, D.G., 1992. Inﬂuence of Beauveria bassiana on the cellular defense                 Expression of immune responsive genes in cell lines from two diﬀerent Anopheline
     response of the beet armyworm, Spodoptera exigua. J. Invertebr. Pathol. 60, 152–158.                species. Insect Mol. Biol. 15, 721–729.
Hung, S.-Y., Boucias, D.G., Vey, A.J., 1993. Eﬀect of Beauveria bassiana and Candida al-            Luz, C., Mnyone, L.L., Sangusangu, R., Lyimo, I.N., Rocha, L.F.N., Humber, R.A., Russell,
     bicans on the cellular defense response of Spodoptera exigua. J. Invertebr. Pathol. 61,             T.L., 2010. A new resting trap to sample fungus-infected mosquitoes, and the


                                                                                               )(
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 12 of 13
P. Tawidian, et al.                                                                                                                  ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


    pathogenicity of Lecanicillium muscarium to culicid adults. Acta Trop. 116, 105–107.               Pereira, E. da S., Ferreira, R.L.M., Hamada, N., Lichtwardt, R.W., 2005. Trichomycete
Lwetoijera, D.W., Sumaye, R.D., Madumla, E.P., Kavishe, D.R., Mnyone, L.L., Russell,                       fungi (Zygomycota) associated with mosquito larvae (Diptera: Culicidae) in natural
    T.L., Okumu, F.O., 2010. An extra-domiciliary method of delivering en-                                 and artiﬁcial habitats in Manaus, AM Brazil. Neotrop. Entomol. 34, 325–329.
    tomopathogenic fungus, Metarhizium anisopliae IP 46 for controlling adult popula-                  Popko, D.A., Henke, J.A., Mullens, B.A., Walton, W.E., 2018. Evaluation of two en-
    tions of the malaria vector, Anopheles arabiensis. Parasites Vectors 3, 18.                            tomopathogenic fungi for control of Culex quinquefasciatus (Diptera: Culicidae) in
Matskevich, A.A., Quintin, J., Ferrandon, D., 2010. The Drosophila PRR GNBP3 assembles                     underground storm drains in the coachella valley, California, United States. J. Med.
    eﬀector complexes involved in antifungal defenses independently of its Toll-pathway                    Entomol. 55, 654–665.
    activation function. Eur. J. Immunol. 40, 1244–1254.                                               Povelones, M., Bhagavatula, L., Yassine, H., Tan, L.A., Upton, L.M., Osta, M.A.,
McCray, E.M., Umphlett, C.J., Fay, R.W., 1973. Laboratory studies on a new fungal pa-                      Christophides, G.K., 2013. The CLIP-domain serine protease homolog SPCLIP1 reg-
    thogen of mosquitoes. Mosq. news 33, 54–60.                                                            ulates complement recruitment to microbial surfaces in the malaria mosquito
Mc Innis, T., Zattau, W.C., 1982. Experimental infection of mosquito larvae by a species of                Anopheles gambiae. PLoS Pathog. 9, e1003623.
    the aquatic fungus Leptolegnia. J. Invertebr. Pathol. 39, 98–104.                                  Prasad, A., Veerwal, B., 2010. Biotoxicity of entomopathogenic fungus Beauveria bassiana
Meister, S., Agianian, B., Turlure, F., Relógio, A., Morlais, I., Kafatos, F.C., Christophides,            (Balsamo) vuillemin, against early instars of anopheline mosquitoes. J. Herb. Med. 4,
    G.K., 2009. Anopheles gambiae PGRPLC-mediated defense against bacteria modulates                       181–188.
    infections with malaria parasites. PLoS Pathog. 5, e1000542.                                       Ramirez, J.L., Dunlap, C.A., Muturi, E.J., Barletta, A.B.F., Rooney, A.P., 2018a.
Meister, S., Kanzok, S.M., Zheng, X. -l., Luna, C., Li, T.-R., Hoa, N.T., Clayton, J.R., White,            Entomopathogenic fungal infection leads to temporospatial modulation of the mos-
    K.P., Kafatos, F.C., Christophides, G.K., Zheng, L., 2005. Immune signaling pathways                   quito immune system. PLoS Neglected Trop. Dis. 12, e0006433.
    regulating bacterial and malaria parasite infection of the mosquito Anopheles gambiae.             Ramirez, J.L., Muturi, E.J., Barletta, A.B.F., Rooney, A.P., 2018b. The Aedes aegypti IMD
    Proc. Natl. Acad. Sci. Unit. States Am. 102, 11420–11425.                                              pathway is a critical component of the mosquito antifungal immune response. Dev.
Merritt, R.W., Dadd, R.H., Walker, E.D., 1992. Feeding behavior, natural food, and nu-                     Comp. Immunol (in press).
    tritional relationships of larval mosquitoes. Annu. Rev. Entomol. 37, 349–374.                     Ramirez, J.L., Muturi, E.J., Dunlap, C., Rooney, A.P., 2018c. Strain-speciﬁc pathogenicity
Miranpuri, G.S., Khachatourians, G.G., 1991. Infection sites of the entomopathogenic                       and subversion of phenoloxidase activity in the mosquito Aedes aegypti by members of
    fungus Beauveria bassiana in the larvae of the mosquito Aedes aegypti. Entomol. Exp.                   the fungal entomopathogenic genus Isaria. Sci. Rep. 8, 9896.
    Appl. 59, 19–27.                                                                                   Ramirez, J.L., Muturi, E.J., Barletta, A.B.F., Rooney, A.P., 2019. The Aedes aegypti IMD
Mnyone, L.L., Kirby, M.J., Lwetoijera, D.W., Mpingwa, M.W., Simfukwe, E.T., Knols, B.G.,                   pathway is a critical component of the mosquito antifungal immune response. Dev.
    Takken, W., Russell, T.L., 2010. Tools for delivering entomopathogenic fungi to                        Comp. Immunol. 95, 1–9.
    malaria mosquitoes: eﬀects of delivery surfaces on fungal eﬃcacy and persistence.                  Rautenbach, M., Troskie, A.M., Vosloo, J.A., 2016. Antifungal peptides: to be or not to be
    Malar. J. 9, 246.                                                                                      membrane active. Biochimie 130, 132–145.
Moita, L.F., Wang-Sattler, R., Michel, K., Zimmermann, T., Blandin, S., Levashina, E.A.,               Reyes-Villanueva, F., Garza-Hernandez, J.A., Garcia-Munguia, A.M., Tamez-Guerra, P.,
    Kafatos, F.C., 2005. In vivo identiﬁcation of novel regulators and conserved pathways                  Howard, A.F., Rodriguez-Perez, M.A., 2011. Dissemination of Metarhizium anisopliae
    of phagocytosis in An. gambiae. Immunity 23, 65–73.                                                    of low and high virulence by mating behavior in Aedes aegypti. Parasites Vectors 4,
Moll, R.M., Romoser, W.S., Modrakowski, M.C., Moncayo, A.C., Lerdthusnee, K., 2001.                        171.
    Meconial peritrophic membranes and the fate of midgut bacteria during mosquito                     Rhodes, V.L., Thomas, M.B., Michel, K., 2018. The interplay between dose and immune
    (Diptera: Culicidae) metamorphosis. J. Med. Entomol. 38, 29–32.                                        system activation determines fungal infection outcome in the African malaria mos-
Muturi, E.J., Bara, J.J., Rooney, A.P., Hansen, A.K., 2016. Midgut fungal and bacterial                    quito, Anopheles gambiae. Dev. Comp. Immunol. 85, 125–133.
    microbiota of Aedes triseriatus and Aedes japonicus shift in response to La Crosse virus           Rhodes, V.L.M., Michel, K., 2017. Modulation of mosquito immune defenses as a control
    infection. Mol. Ecol. 25, 4075–4090.                                                                   strategy. In: Arthropod Vector: Controller of Disease Transmission. vol. 1. Elsevier,
Nakhleh, J., El Moussawi, L., Osta, M.A., 2017. Chapter Three - the melanization response                  pp. 59–89.
    in insect immunity. In: In: Ligoxygakis, P. (Ed.), Advances in Insect Physiology, Insect           Ricci, I., Mosca, M., Valzano, M., Damiani, C., Scuppa, P., Rossi, P., Crotti, E., Cappelli, A.,
    Immunity, vol. 52. Academic Press, pp. 83–109.                                                         Ulissi, U., Capone, A., Esposito, F., Alma, A., Mandrioli, M., Sacchi, L., Bandi, C.,
Nappi, A.J., Christensen, B.M., 2005. Melanogenesis and associated cytotoxic reactions:                    Daﬀonchio, D., Favia, G., 2011. Diﬀerent mosquito species host Wickerhamomyces
    applications to insect innate immunity. Insect Biochem. Mol. Biol. 35, 443–459.                        anomalus (Pichia anomala): perspectives on vector-borne diseases symbiotic control.
Nappi, A.J., Vass, E., 1993. Melanogenesis and the generation of cytotoxic molecules                       Antonie Leeuwenhoek 99, 43–50.
    during insect cellular immune reactions. Pigm. Cell Res. 6, 117–126.                               Roberts, D., 1974. Fungal infections of mosquitoes. Le Controle des Moustiques/Mosquito
Neafsey, D.E., Waterhouse, R.M., Abai, M.R., Aganezov, S.S., Alekseyev, M.A., Allen, J.E.,                 Control 143–193.
    Amon, J., Arca, B., Arensburger, P., Artemov, G., Assour, L.A., Basseri, H., Berlin, A.,           Roubaud, E., Toumanoﬀ, 1930. Essais d’infection experimentale de larves de culicides par
    Birren, B.W., Blandin, S.A., Brockman, A.I., Burkot, T.R., Burt, A., Chan, C.S., Chauve,               quelques champignons entomophytes. vol. 23. pp. 1025–1027.
    C., Chiu, J.C., Christensen, M., Costantini, C., Davidson, V.L.M., Deligianni, E.,                 Sandhu, D.K., Waraich, M.K., 1985. Yeasts associated with pollinating bees and ﬂower
    Dottorini, T., Dritsou, V., Gabriel, S.B., Guelbeogo, W.M., Hall, A.B., Han, M.V.,                     nectar. Microb. Ecol. 11, 51–58.
    Hlaing, T., Hughes, D.S.T., Jenkins, A.M., Jiang, X., Jungreis, I., Kakani, E.G., Kamali,          Sato, H., Tokyo U. of A. and T, Shimada, N., Aoki, J., 1989. Light and electron microscopy
    M., Kemppainen, P., Kennedy, R.C., Kirmitzoglou, I.K., Koekemoer, L.L., Laban, N.,                     of Smittium morbosum (Trichomycetes), newly recorded from Japan. Trans. Mycol.
    Langridge, N., Lawniczak, M.K.N., Lirakis, M., Lobo, N.F., Lowy, E., MacCallum,                        Soc. Jpn. 30 (1), 51–59 (Japan).
    R.M., Mao, C., Maslen, G., Mbogo, C., McCarthy, J., Michel, K., Mitchell, S.N., Moore,             Schnitger, A.K.D., Kafatos, F.C., Osta, M.A., 2007. The melanization reaction is not re-
    W., Murphy, K.A., Naumenko, A.N., Nolan, T., Novoa, E.M., O'Loughlin, S.,                              quired for survival of Anopheles gambiae mosquitoes after bacterial infections. J. Biol.
    Oringanje, C., Oshaghi, M.A., Pakpour, N., Papathanos, P.A., Peery, A.N., Povelones,                   Chem. 282, 21884–21888.
    M., Prakash, A., Price, D.P., Rajaraman, A., Reimer, L.J., Rinker, D.C., Rokas, A.,                Scholte, E.-J., 2005. An entomopathogenic fungus for control of adult african malaria
    Russell, T.L., Sagnon, N., Sharakhova, M.V., Shea, T., Simao, F.A., Simard, F.,                        mosquitoes. Science 308, 1641–1642.
    Slotman, M.A., Somboon, P., Stegniy, V., Struchiner, C.J., Thomas, G.W.C., Tojo, M.,               Scholte, E.-J., Knols, B.G., Takken, W., 2004a. Autodissemination of the en-
    Topalis, P., Tubio, J.M.C., Unger, M.F., Vontas, J., Walton, C., Wilding, C.S., Willis,                tomopathogenic fungus Metarhizium anisopliae amongst adults of the malaria vector
    J.H., Wu, Y.-C., Yan, G., Zdobnov, E.M., Zhou, X., Catteruccia, F., Christophides, G.K.,               Anopheles gambiae s.s. Malar. J. 3, 45.
    Collins, F.H., Cornman, R.S., Crisanti, A., Donnelly, M.J., Emrich, S.J., Fontaine,                Scholte, E.-J., Knols, B.G.J., Samson, R.A., Takken, W., 2004b. Entomopathogenic fungi
    M.C., Gelbart, W., Hahn, M.W., Hansen, I.A., Howell, P.I., Kafatos, F.C., Kellis, M.,                  for mosquito control: a review. J. Insect Sci. 4, 19.
    Lawson, D., Louis, C., Luckhart, S., Muskavitch, M.A.T., Ribeiro, J.M., Riehle, M.A.,              Seye, F., Faye, O., Ndiaye, M., Njie, E., Afoutou, J.M., 2009. Pathogenicity of the fungus,
    Sharakhov, I.V., Tu, Z., Zwiebel, L.J., Besansky, N.J., 2015. Highly evolvable malaria                 Aspergillus clavatus, isolated from the locust, Oedaleus senegalensis, against larvae of
    vectors: the genomes of 16 Anopheles mosquitoes. Science 347 1258522–1258522.                          the mosquitoes Aedes aegypti, Anopheles gambiae and Culex quinquefasciatus. J. Insect
Niaré, O., Markianos, K., Volz, J., Oduol, F., Touré, A., Bagayoko, M., Sangaré, D., Traoré,               Sci. 9.
    S.F., Wang, R., Blass, C., Dolo, G., Bouaré, M., Kafatos, F.C.C., Kruglyak, L., Touré,             Shah, P.A., Pell, J.K., 2003. Entomopathogenic fungi as biological control agents. Appl.
    Y.T., Vernick, K.D.D., Niare, O., Markianos, K., Volz, J., Oduol, F., Toure, A.,                       Microbiol. Biotechnol. 61, 413–423.
    Bagayoko, M., Sangare, D., Traore, S.F., Wang, R., Blass, C., Dolo, G., Bouare, M.,                Shin, S.W., Bian, G., Raikhel, A.S., 2006. A Toll Receptor and a Cytokine, Toll5A and
    Kafatos, F.C.C., Kruglyak, L., Toure, Y.T., Vernick, K.D.D., 2002. Genetic loci af-                    Spz1C, are involved in Toll antifungal immune signaling in the mosquito Aedes ae-
    fecting resistance to human malaria parasites in a West African mosquito vector                        gypti. J. Biol. Chem. 281, 39388–39395.
    population. Science 298, 213–216.                                                                  Shin, S.W., Kokoza, V., Bian, G., Cheon, H.-M., Kim, Y.J., Raikhel, A.S., 2005. REL1, a
Novák, D., 1965. Zum Auftreten der Mykosen bei Stechmücken in Mähren (Diptera:                             Homologue of Drosophila Dorsal, regulates Toll antifungal immune pathway in the
    Culicidae). 1 15. pp. 135–137.                                                                         female mosquito Aedes aegypti. J. Biol. Chem. 280, 16499–16507.
Ochiai, M., Ashida, M., 2000. The binding domain and the cDNA cloning of β-1,3-glucan                  Shoulkamy, M.A., Abdelzaher, H.M.A., Shahin, A.A.B., 2001. Ultrastructural changes in
    recognition protein from the silkworm, Bombyx mori. J. Biol. Chem. 275, 4995–5002.                     the muscles, midgut, hemopoietic organ, imaginal discs and malpighian tubules of
Ouedraogo, R.M., Cusson, M., Goettel, M.S., Brodeur, J., 2003. Inhibition of fungal                        the mosquito Aedes aegypti larvae infected by the fungus Coelomomyces stegomyiae.
    growth in thermoregulating locusts, Locusta migratoria, infected by the fungus                         Mycopathologia 149, 99–106.
    Metarhizium anisopliae var acridum. J. Invertebr. Pathol. 82, 103–109.                             Shoulkamy, M.A., Lucarotti, C.J., 1998. Pathology of Coelomomyces stegomyiae in larval
Pelizza, S.A., López Lastra, C.C., Becnel, J.J., Humber, R.A., García, J.J., 2008. Further                 Aedes aegypti. Mycologia 90, 559–564.
    research on the production, longevity and infectivity of the zoospores of Leptolegnia              Snetselaar, J., Andriessen, R., Suer, R.A., Osinga, A.J., Knols, B.G., Farenhorst, M., 2014.
    chapmanii Seymour (Oomycota: peronosporomycetes). J. Invertebr. Pathol. 98,                            Development and evaluation of a novel contamination device that targets multiple
    314–319.                                                                                               life-stages of Aedes aegypti. Parasites Vectors 7, 200.
Pendland, J.C., Boucias, D.G., 1996. Phagocytosis of lectin-opsonized fungal cells and                 Soarés, G.G., 1982. Pathogenesis of infection by the hyphomycetous fungus,
    endocytosis of the ligand by insect Spodoptera exigua granular hemocytes: an ultra-                    Tolypocladium cylindrosporum in Aedes sierrensis and Culex tarsalis [Dip.: Culicidae].
    structural and immunocytochemical study. Cell Tissue Res. 285, 57–67.                                  Entomophaga 27, 283–299.


                                                                                                  ))
                      Case 1:20-cv-03477-LLS Document 26-12 Filed 08/31/20 Page 13 of 13
P. Tawidian, et al.                                                                                                                 ,7:1/;"+48/3164:;9=".70"-851/<5.9"+48582="&&&"#'%&*$"&%(&)'


Sousa, N.A., Lobo, L.S., Rodrigues, J., Luz, C., 2013. New insights on the eﬀectiveness of                Christensen, B.M., 2005. Mosquito innate immunity: involvement of β 1,3-glucan
    Metarhizium anisopliae formulation and application against Aedes aegypti eggs. Lett.                  recognition protein in melanotic encapsulation immune responses in Armigeres sub-
    Appl. Microbiol. 57, 193–199.                                                                         albatus. Mol. Biochem. Parasitol. 139, 65–73.
Souza-Neto, J.A., Sim, S., Dimopoulos, G., 2009. An evolutionary conserved function of                Wang, X., Rocheleau, T.A., Fuchs, J.F., Christensen, B.M., 2006. Beta 1, 3-glucan re-
    the JAK-STAT pathway in anti-dengue defense. Proc. Natl. Acad. Sci. Unit. States Am.                  cognition protein from the mosquito, Armigeres subalbatus, is involved in the re-
    106, 17841–17846.                                                                                     cognition of distinct types of bacteria in innate immune responses. Cell Microbiol. 8,
Steyn, A., Roets, F., Botha, A., 2016. Yeasts associated with Culex pipiens and Culex theileri            1581–1590.
    mosquito larvae and the eﬀect of selected yeast strains on the ontogeny of Culex                  Wang, Y.-H., Hu, Y., Xing, L.-S., Jiang, H., Hu, S.-N., Raikhel, A.S., Zou, Z., 2015. A
    pipiens. Microb. Ecol. 71, 747–760.                                                                   critical role for CLSP2 in the modulation of antifungal immune response in mosqui-
Sweeney, A., 1975. The mode of infection of the insect pathogenic fungus Culicinomyces in                 toes. PLoS Pathog. 11, e1004931.
    larvae of the mosquito Culex fatigans. Aust. J. Zool. 23, 49.                                     Waterhouse, R.M., Kriventseva, E.V., Meister, S., Xi, Z., Alvarez, K.S., Bartholomay, L.C.,
Sweeney, A.W., 1981. An undescribed species of Smittium (Trichomycetes) pathogenic to                     Barillas-Mury, C., Bian, G., Blandin, S., Christensen, B.M., Dong, Y., Jiang, H., Kanost,
    mosquito larvae in Australia. Trans. Br. Mycol. Soc. 77, 55–60.                                       M.R., Koutsos, A.C., Levashina, E.A., Li, J., Ligoxygakis, P., MacCallum, R.M.,
Tajedin, L., Hashemi, J., Abaei, M., Hosseinpour, L., Rafei, F., Basseri, H., 2009. Study on              Mayhew, G.F., Mendes, A., Michel, K., Osta, M.A., Paskewitz, S., Shin, S.W., Vlachou,
    fungal ﬂora in the midgut of the larva and adult of the diﬀerent populations of the                   D., Wang, L., Wei, W., Zheng, L., Zou, Z., Severson, D.W., Raikhel, A.S., Kafatos, F.C.,
    malaria vector Anopheles stephensi. Iran. J. Arthropod-Borne Dis. 3, 36–40.                           Dimopoulos, G., Zdobnov, E.M., Christophides, G.K., 2007. Evolutionary dynamics of
Tonk, M., Vilcinskas, A., 2017. The medical potential of antimicrobial peptides from in-                  immune-related genes and pathways in disease-vector mosquitoes. Science 316,
    sects. Curr. Top. Med. Chem. 17, 554–575.                                                             1738–1743.
Travland, L.B., 1979. Initiation of infection of mosquito larvae (Culiseta inornata) by               Weiser, J., Batko, A., 1966. A new parasite of Culex pipiens L., Entomophthora destruens sp.
    Coelomomyces psorophorae. J. Invertebr. Pathol. 33, 95–105.                                           nov. (Phycomycetes, Entomophthoraceae). Folia Parasitol. 13.
Tuzet, O., Manier, J.F., 1947. Orphella culici n. sp., entophyte parasite du rectum des               Williams, M.C., Lichtwardt, R.W., 1972. Infection of Aedes aegypti larvae by axenic
    larves de Culex hortensis Fclb. Comptes rendus des seances de la Societe de biologie                  cultures of the fungal genus Smittium (trichomycetes). Am. J. Bot. 59, 189–193.
    et des ses ﬁliales 225, 264–265.                                                                  White, M.M., Siri, A., Lichtwardt, R.W., 2006. Trichomycete insect symbionts in great
Valanne, S., Wang, J.-H., Ramet, M., 2011. The Drosophila toll signaling pathway. J.                      smoky mountains national park and vicinity. Mycologia 98, 333–352.
    Immunol. 186, 649–656.                                                                            Wong, T.L., Pillai, J.S., 1980. Coelomomyces opifexi Pillai & Smith (Coelomomycetaceae:
Valzania, L., Martinson, V.G., Harrison, R.E., Boyd, B.M., Coon, K.L., Brown, M.R., Strand,               Blastocladiales) VI. Observations on the mode of entry into Aedes australis larvae. N.
    M.R., 2018. Both living bacteria and eukaryotes in the mosquito gut promote growth                    Z. J. Zool 7, 135–139.
    of larvae. PLoS Neglected Trop. Dis. 12, e0006638.                                                Wu, R.C.-C., Cho, W.-L., 2014. Cloning and characterization of microbial activated Aedes
van der Weerden, N.L., Bleackley, M.R., Anderson, M.A., 2013. Properties and mechan-                      aegypti MEK4 (AaMEK4): inﬂuences of noncatalytic domains on enzymatic activity.
    isms of action of naturally occurring antifungal peptides. Cell. Mol. Life Sci. 70,                   Insect Mol. Biol. 23, 644–655.
    3545–3570.                                                                                        Yassine, H., Kamareddine, L., Chamat, S., Christophides, G.K., Osta, M.A., 2014. A serine
Vizioli, J., Bulet, P., Charlet, M., Lowenberger, C., Blass, C., Muller, H.-M., Dimopoulos,               protease homolog negatively regulates TEP1 consumption in systemic infections of
    G., Hoﬀmann, J., Kafatos, F.C., Richman, A., 2000. Cloning and analysis of a cecropin                 the malaria vector Anopheles gambiae. JIN 6, 806–818.
    gene from the malaria vector mosquito, Anopheles gambiae. Insect Mol. Biol. 9, 75–84.             Yassine, H., Kamareddine, L., Osta, M.A., 2012. The mosquito melanization response is
Vizioli, J., Bulet, P., Hoﬀmann, J.A., Kafatos, F.C., Müller, H.-M., Dimopoulos, G., 2001a.               implicated in defense against the entomopathogenic fungus Beauveria bassiana. PLoS
    Gambicin: a novel immune responsive antimicrobial peptide from the malaria vector                     Pathog. 8, e1003029.
    Anopheles gambiae. Proc. Natl. Acad. Sci. U. S. A. 98, 12630–12635.                               Yee, D.A., Kesavaraju, B., Juliano, S.A., 2004. Larval feeding behavior of three co-oc-
Vizioli, J., Richman, A.M., Uttenweiler-Joseph, S., Blass, C., Bulet, P., 2001b. The defensin             curring species of container mosquitoes. J. Vector Ecol. 29, 315–322.
    peptide of the malaria vector mosquito Anopheles gambiae: antimicrobial activities                Zattau, W.C., McInnis, T., 1987. Life cycle and mode of infection of Leptolegnia chapmanii
    and expression in adult mosquitoes. Insect Biochem. Mol. Biol. 31, 241–248.                           (Oomycetes) parasitizing Aedes aegypti. J. Invertebr. Pathol. 50, 134–145.
Wallis, G.P., Aitken, T.H.G., Amato, G.D., Tabachnick, A.J., 1985. Selection for suscept-             Zeidler, M.P., Bausek, N., 2013. The Drosophila JAK-STAT pathway. JAK-STAT 2, e25353.
    ibility and refractoriness of Aedes aegypti to oral infection with yellow fever virus.            Zhang, Rudian, Zhu, Y., Pang, X., Xiao, X., Zhang, Renli, Cheng, G., 2017. Regulation of
    Am. J. Trop. Med. Hyg. 34, 1225–1231.                                                                 antimicrobial peptides in Aedes aegypti Aag2 cells. Front. Cell. Infect. Microbiol. 7, 22.
Wanchoo, A., Lewis, M.W., Keyhani, N.O., 2009. Lectin mapping reveals stage-speciﬁc                   Zhang, X., An, C., Sprigg, K., Michel, K., 2016. CLIPB8 is part of the prophenoloxidase
    display of surface carbohydrates in in vitro and haemolymph-derived cells of the                      activation system in Anopheles gambiae mosquitoes. Insect Biochem. Mol. Biol. 71,
    entomopathogenic fungus Beauveria bassiana. Microbiology 155, 3121–3133.                              106–115.
Wang, X., Fuchs, J.F., Infanger, L.-C., Rocheleau, T.A., Hillyer, J.F., Chen, C.-C.,




                                                                                                 )*
